Exhibit 10.2

 

EXECUTION VERSION

 

SECURITY AGREEMENT

 

dated as of

 

December 19, 2014

 

among

 

GLOBAL CASH ACCESS, INC.,
as Issuer

 

THE OTHER GRANTORS IDENTIFIED HEREIN

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01.

Indenture

1

SECTION 1.02.

Other Defined Terms

2

 

 

 

ARTICLE II

 

Pledge of Securities

 

 

 

SECTION 2.01.

Pledge

7

SECTION 2.02.

Delivery of the Pledged Collateral

8

SECTION 2.03.

Representations, Warranties and Covenants

11

SECTION 2.04.

Certification of Limited Liability Company and Limited Partnership Interests

13

SECTION 2.05.

Registration in Nominee Name; Denominations

13

SECTION 2.06.

Voting Rights; Dividends and Interest

14

 

 

 

ARTICLE III

 

Security Interests in Personal Property

 

 

 

SECTION 3.01.

Security Interest

16

SECTION 3.02.

Representations and Warranties

18

SECTION 3.03.

Covenants

19

SECTION 3.04.

Instruments

21

 

 

 

ARTICLE IV

 

Remedies

 

 

 

SECTION 4.01.

Remedies upon Default

22

SECTION 4.02.

Application of Proceeds

23

SECTION 4.03.

Grant of License to Use Intellectual Property; Power of Attorney

25

 

 

 

ARTICLE V

 

Miscellaneous

 

 

 

SECTION 5.01.

Notices

26

SECTION 5.02.

Waivers; Amendment

26

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 5.03.

Collateral Agent’s Fees and Expenses

26

SECTION 5.04.

Successors and Assigns

26

SECTION 5.05.

Survival of Agreement

27

SECTION 5.06.

Counterparts; Effectiveness; Successors and Assigns; Several Agreement

27

SECTION 5.07.

Severability

27

SECTION 5.08.

[Reserved]

27

SECTION 5.09.

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process

27

SECTION 5.10.

Headings

28

SECTION 5.11.

Security Interest Absolute

29

SECTION 5.12.

Intercreditor Agreement Governs

29

SECTION 5.13.

Termination or Release

29

SECTION 5.14.

Additional Guarantors

29

SECTION 5.15.

Collateral Agent Appointed Attorney-in-Fact

30

SECTION 5.16.

General Authority of the Collateral Agent

30

SECTION 5.17.

Reasonable Care

31

SECTION 5.18.

Deeds of Trust

31

SECTION 5.19.

Reinstatement

31

SECTION 5.20.

Rights of the Collateral Agent

31

SECTION 5.21.

Permitted Additional Pari Passu Obligations

36

SECTION 5.22.

U.S.A. Patriot Act

37

 

Schedules

 

SCHEDULE I

Pledged Equity; Pledged Debt

SCHEDULE II

Commercial Tort Claims

 

 

Exhibits

 

 

 

EXHIBIT I

Form of Security Agreement Supplement

EXHIBIT II

Form of Patent Security Agreement

EXHIBIT III

Form of Trademark Security Agreement

EXHIBIT IV

Form of Copyright Security Agreement

EXHIBIT V

Form of Escrow Agreement

EXHIBIT VI

Form of Additional Pari Passu Joinder Agreement

EXHIBIT VII

Form of Perfection Certificate

 

ii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT dated as of December 19, 2014 among GLOBAL CASH ACCESS, INC.,
a Delaware corporation (as successor by merger to Movie Escrow, Inc., the
“Issuer”), the other Grantors identified herein and who from time to time become
a party hereto and DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent for
the Secured Parties (as defined below) (together with its successors and assigns
in such capacity, the “Collateral Agent”).

 

Reference is made to that certain Indenture dated as of December 19, 2014 ,
among Movie Escrow, Inc., as issuer, Deutsche Bank Trust Company Americas, as
Trustee and Collateral Agent, as supplemented by the supplemental indenture,
dated as of December 19, 2014 (as amended, waived, supplemented or otherwise
modified from time to time, the “Indenture”), among the Issuer, Global Cash
Access Holdings, Inc. (“GCA”) , the guarantors from time to time party thereto
(each of the foregoing including the Issuer and GCA individually a “Grantor,”
and, collectively, the “Grantors”), the Trustee and the Collateral Agent, the
Issuer has issued $350,000,000 aggregate principal amount of 7.75% Senior
Secured Notes due 2021 (together with any Additional Notes issued under the
Indenture, the “Notes”).

 

WHEREAS, the Issuer is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, each Grantor will receive substantial benefits from the execution,
delivery and performance of the obligations under the Indenture, the Notes and
any Additional Pari Passu Agreement and each is, therefore, willing to enter
into this Agreement;

 

WHEREAS, it is a condition precedent to the release of the escrowed funds
constituting proceeds from issuance of the Notes that the Grantors shall have
executed and delivered this Agreement and all other applicable Security
Documents (as defined below) to the Collateral Agent for the benefit of the
Collateral Agent and the other Secured Parties; and

 

WHEREAS, from time to time after the date hereof, the Issuer may, subject to the
terms and conditions of the Indenture and the Security Documents, incur
Permitted Additional Pari Passu Obligations (including Additional Notes issued
under the Indenture), that the Issuer desires to be secured by the Collateral
pursuant to this Agreement and each other applicable Security Document on a pari
passu basis with the Notes, the other Notes Obligations (as defined in the
Intercreditor Agreement) and the Credit Facility Obligations (as defined in the
Intercreditor Agreement) as further provided under the Intercreditor Agreement.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.          Indenture.

 

(a)           Unless otherwise noted, capitalized terms used in this Agreement
and not otherwise defined herein have the meanings specified in the Indenture. 
Whether or not defined in the Indenture, all terms defined in the New York UCC
(as defined herein) and not defined in this Agreement have the meanings
specified therein; the term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.

 

--------------------------------------------------------------------------------


 

(b)           The rules of construction specified in Article 1 of the Indenture
also apply to this Agreement, mutatis mutandis.

 

SECTION 1.02.          Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts” has the meaning specified in Article 9 of the New York UCC.

 

“Additional Pari Passu Agent” means the Person appointed to act as trustee,
agent or representative for the holders of Permitted Additional Pari Passu
Obligations pursuant to any Additional Pari Passu Agreement, and any permitted
successors or assigns or replacement therefor.

 

“Additional Pari Passu Agreement” means the indenture, credit agreement or other
agreement under which any Permitted Additional Pari Passu Obligations (other
than Additional Notes) are incurred and any notes or other instruments or
agreements representing such Permitted Additional Pari Passu Obligations.

 

“Additional Pari Passu Debt Documents” means any document, agreement or
instrument executed and delivered with respect to any Permitted Additional Pari
Passu Obligations.

 

“Additional Pari Passu Joinder Agreement” means an agreement substantially in
the form of Exhibit VI hereto.

 

“Agreement” means this Security Agreement.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

 

“CFC” means a Person that is a “controlled foreign corporation” under
Section 957 of the Internal Revenue Code of 1986, as amended.

 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to and under the copyright
laws of the United States, whether as author, assignee, transferee, exclusive
licensee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States, including
registrations, recordings, supplemental registrations and pending applications
for registration in the USCO.

 

2

--------------------------------------------------------------------------------


 

“Credit Facility Agent” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Deed of Trust” means each deed of trust or mortgage (fee), security agreement
and financing statement executed and delivered pursuant to this Agreement or the
other Notes Documents.

 

“Discharge of Credit Facility Obligations” has the meaning assigned to such term
in the Intercreditor Agreement.

 

“Dispose” means (i) the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith or (ii) the equity issuances of any Restricted Subsidiary.

 

“Escrow Agent” has the meaning assigned to such term in Section 2.07.

 

“Escrow Agreement” has the meaning assigned to such term in Section 2.07.

 

“Event of Default” has the meaning assigned to such term in the Indenture or in
any Additional Pari Passu Agreement.

 

“Excluded Assets” means (a) any fee-owned real property, together with any
improvements thereon, with an individual fair market value not to exceed
$10,000,000 and all real property leasehold interests (including requirements to
deliver landlord lien waivers, estoppels and collateral access letters),
(b) motor vehicles and other assets subject to certificates of title (other than
to the extent a Lien thereon can be perfected by the filing of a financing
statement under the Uniform Commercial Code of any applicable jurisdiction),
(c) Letter-of-Credit Rights (other than to the extent a Lien thereon can be
perfected by the filing of a financing statement under the Uniform Commercial
Code of any applicable jurisdiction), (d) Commercial Tort Claims with a value of
less than $1,000,000 individually and $5,000,000 in the aggregate, (e) any
Gaming License or any other asset or property to the extent the grant of a
security interest therein is prohibited by applicable Legal Requirements or
requires a consent not obtained of any Governmental Authority (including from a
Gaming Authority) pursuant to such applicable Legal Requirements (including
Gaming Laws), in each case after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code of any applicable jurisdiction or
other applicable Legal Requirements and other than Proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code of any applicable jurisdiction or other applicable Legal
Requirements notwithstanding such prohibition, (f) assets to the extent a
security interest in such assets would result in material adverse tax
consequences as reasonably determined, in writing, by the Issuer and, prior to
the Discharge of Credit Facility Obligations, the Credit Facility Agent unless
such assets secure any other First Lien Obligations or any other Indebtedness of
the Issuer or its Subsidiaries, (g) any lease, license or other agreement or
Contractual Obligation or any property subject to a purchase money security
interest, Lien securing a Capital Lease Obligation or similar arrangement, in
each case permitted to be incurred under the Indenture, to the extent that a
grant of a security interest therein would require a consent not obtained or
violate or invalidate such lease, license or agreement or Contractual Obligation
or purchase money arrangement, Capital Lease Obligation or similar arrangement
or create a right of termination in favor of any other party thereto (other than
the Issuer or a Guarantor), in each case after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code of any applicable
jurisdiction and other applicable Legal Requirements and other than Proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code of any applicable jurisdiction or other applicable
Legal Requirements notwithstanding such prohibition, (h)

 

3

--------------------------------------------------------------------------------


 

those assets as to which the Issuer and, prior to the Discharge of Credit
Facility Obligations, the Credit Facility Agent shall reasonably determine, in
writing, that the cost of obtaining a Lien thereon or perfection thereof are
excessive in relation to the benefit to the Secured Parties of the security to
be afforded thereby, unless such assets secure any other First Lien Obligations
or any other Indebtedness of the Issuer or its Subsidiaries (i) voting Capital
Stock in excess of 65% of the total voting Capital Stock in (A) any CFC or
(B) any Domestic Subsidiary that has no material assets other than the equity of
one or more Foreign Subsidiaries that are CFCs, (j) any Capital Stock in (A) any
Person that is not a Wholly-Owned Subsidiary to the extent and for so long as
the granting of a Lien on such Capital Stock would be prohibited by the terms of
any Organization Document, joint venture agreement or shareholders’ agreement
governing such Person or require any consent not obtained of any one or more
third parties (other than the Issuer or a Guarantor), after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code of any
applicable jurisdiction or other applicable Legal Requirements and other than
Proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code of any applicable jurisdiction or
other applicable Legal Requirements notwithstanding such prohibition, (B) any
Unrestricted Subsidiary (until such time as any Unrestricted Subsidiary becomes
a Restricted Subsidiary) or (C) any Excluded Subsidiary (until such time as such
Subsidiary is no longer an Excluded Subsidiary), (k) any “intent-to-use”
trademark applications prior to the filing and acceptance of a “Statement of
Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto and (l) other
than to the extent a Lien thereon can be perfected by the filing of a financing
statement under the Uniform Commercial Code of any applicable jurisdiction, any
rights or property not located in the United States or credit support from
Foreign Subsidiaries; provided that this clause (l) shall not exclude any
Capital Stock of Foreign Subsidiaries that are otherwise required to be pledged
pursuant to the terms of this Agreement; provided, however, that “Excluded
Assets” shall not include any Proceeds, substitutions or replacements of any
“Excluded Assets” referred to in clauses (a) through (l) (unless such Proceeds,
substitutions or replacements would constitute “Excluded Assets” referred to in
any of clauses (a) through (l)).

 

“Excluded Subsidiary” means any Subsidiary that is not a Significant Subsidiary.

 

“First Lien Representative” has the meaning given to such term in the
Intercreditor Agreement.

 

“General Intangibles” has the meaning specified in Article 9 of the New York UCC
and includes for the avoidance of doubt corporate or other business records,
indemnification claims, contract rights (including rights under leases, whether
entered into as lessor or lessee, swap contracts and other agreements),
goodwill, registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor, as the case may be, to secure payment by an Account Debtor of any of
the Accounts.

 

“Grantor” means each of the Issuer, each Guarantor that is a party hereto, and
each Guarantor that becomes a party to this Agreement after the Merger Date.

 

“Impairment” has the meaning assigned to such term in Section 4.02(c).

 

“Indenture” has the meaning assigned to such term in the preliminary statement
of this Agreement.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-

 

4

--------------------------------------------------------------------------------


 

how, show-how or other data or information, the intellectual property rights in
software and databases and related documentation and all additions, improvements
and accessions to, and books and records describing any of the foregoing;
provided that the foregoing does not include any such assets, rights or property
subsisting outside the United States.

 

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
II, III and IV, respectively.

 

“Intervening Creditor” has the meaning assigned to such term in Section 4.02(c).

 

“Investment Property” has the meaning specified in Article 9 of the New York
UCC, but shall not include any Pledged Collateral.

 

“Issuer” has the meaning assigned to such term in the preliminary statement of
this Agreement.

 

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (i) renewals, extensions, amendments and
supplements thereof, (ii) income, fees, royalties, damages, claims and payments
now and hereafter due and/or payable thereunder or with respect thereto
including damages for breach or for infringement claims pertaining to the
licensed Intellectual Property (to the extent that a Grantor has the right to
collect them), and (iii) rights to sue for past, present and future breaches or
violations thereof.

 

“Missouri Gaming Law” means Chapter 313 of the Missouri Revised Statutes (“MRS”)
and the regulations of the Missouri Gaming Commission promulgated thereunder.

 

“Missouri Gaming Commission” has the meaning ascribed by MRS 313.004 and refers
to the body empowered to act pursuant to Chapter 313 of the Missouri Revised
Statutes and Title 11, Division 45 of the Missouri Code of State Regulations.

 

“Mississippi Gaming Pledged Equity” has the meaning assigned to such term in
Section 2.02(i).

 

“Missouri Gaming Pledged Equity” has the meaning assigned to such term in
Section 2.02(n).

 

“Nevada Gaming Control Act” means Chapter 463 of the Nevada Revised Statutes and
the regulations of the Nevada Gaming Commission promulgated thereunder.

 

“Nevada Gaming Control Board has the meaning ascribed by NRS 463.0137 and refers
to the agency of the State of Nevada created pursuant to NRS 463.030 to 463.110
and as empower to act under the Nevada Gaming Control Act.

 

“Nevada Gaming Pledged Equity” has the meaning assigned to such term in
Section 2.02(d).

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

5

--------------------------------------------------------------------------------


 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all patents of the United States, all registrations and recordings
thereof, and all applications for patents of the United States, and (b) all
reissues, re-examinations, continuations, divisions, continuations-in-part,
renewals, or extensions thereof, and the inventions or improvements disclosed or
claimed therein.

 

“Perfection Certificate” means a certificate in the form of Exhibit VII hereto,
as the same shall be supplemented from time to time by a supplement thereto or
otherwise.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

 

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

 

“Pledged Securities” means any promissory notes, stock certificates, limited or
unlimited liability membership certificates or other securities now or hereafter
included in the Pledged Collateral, including all certificates, instruments or
other documents representing or evidencing any Pledged Collateral.

 

“Secured Obligations” means any principal, premium, interest (including any
interest and fees accruing subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest or fees is an
allowed or allowable claim under applicable law), penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and banker’s acceptances), damages and other
liabilities, and guarantees of payment of such principal, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities, payable
under any of (i) the Indenture, the Notes (other than any Additional Notes
except to the extent constituting Permitted Additional Pari Passu Obligations)
and the Security Documents and (ii) any Additional Pari Passu Agreement and
other documentation relating to any other Permitted Additional Pari Passu
Obligations; provided that no obligations in respect of Permitted Additional
Pari Passu Obligations (other than Additional Notes) shall constitute “Secured
Obligations” unless the Additional Pari Passu Agent for the holders of such
Permitted Additional Pari Passu Obligations has executed an Additional Pari
Passu Joinder Agreement.

 

6

--------------------------------------------------------------------------------


 

“Secured Parties” means, collectively, the Collateral Agent, the Trustee, the
Holders of Notes, each Additional Pari Passu Agent and the other holders of
Secured Obligations.

 

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

 

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, fictitious business names, other source or business
identifiers protected under the laws of the United States or any state or
political subdivision thereof, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith in the
USPTO or any similar offices in any State of the United States or any political
subdivision thereof, and all renewals thereof, as well as any unregistered
trademarks and service marks used by a Grantor and (b) all goodwill connected
with the use thereof and symbolized thereby.

 

“USCO” means the United States Copyright Office.

 

“USPTO” means the United States Patent and Trademark Office.

 

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Capital Stock of which (other than directors’ qualifying
shares and shares required to be held by foreign nationals) shall at the time be
owned by such Person or by one or more Wholly-Owned Subsidiaries of such Person.

 

ARTICLE II

 

Pledge of Securities

 

SECTION 2.01.          Pledge.  As security for the payment or performance, as
the case may be, in full of the Secured Obligations each Grantor hereby pledges
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in all of
such Grantor’s right, title and interest in, to and under (i) all Capital Stock
held by it, including those listed on Schedule I and any other Capital Stock
obtained in the future by such Grantor and the certificates, if any,
representing all such Capital Stock (the “Pledged Equity”); provided that the
Pledged Equity shall not include any Excluded Assets; (ii) (A) the debt
securities owned by it and listed opposite the name of such Grantor on Schedule
I, (B) any debt securities obtained in the future by such Grantor and (C) the
intercompany notes and other promissory notes and any other instruments
evidencing such debt securities (the “Pledged Debt”); provided that the Pledged
Debt shall not include any Excluded Assets; (iii) all other property that may be
delivered to and held by the Collateral Agent pursuant to the terms of this
Section 2.01 and Section 2.02; (iv) subject to Section 2.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange

 

7

--------------------------------------------------------------------------------


 

for or upon the conversion of, and all other Proceeds received in respect of,
the Pledged Equity and Pledged Debt; (v) subject to Section 2.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (i), (ii), (iii) and (iv) above; and (vi) all Proceeds of
any of the foregoing (the items referred to in clauses (i) through (vi) above
being collectively referred to as the “Pledged Collateral”); provided that the
Pledged Collateral shall not include any Excluded Assets.

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, until the termination of this Agreement, subject, however, to
the terms, covenants and conditions hereinafter set forth.

 

SECTION 2.02.          Delivery of the Pledged Collateral.

 

(a)           Subject to the other provisions of this Section 2.02, each Grantor
agrees to deliver to the Collateral Agent (or the First Lien Representative as
bailee for the Collateral Agent pursuant to the Intercreditor Agreement) on or
prior to the Merger Date all Pledged Securities owned by it on the Merger Date
(with a list of all such items to be provided by the Issuer to the Collateral
Agent in writing) and with respect to any Pledged Securities issued or acquired
after the Merger Date, it agrees to deliver or cause to be delivered as promptly
as practicable (and in any event, within 60 days after the date of acquisition
thereof or such longer period as to which the First Lien Representative
(provided such First Lien Representative is not the Collateral Agent) may agree
in its reasonable discretion) to the Collateral Agent (or the First Lien
Representative as bailee for the Collateral Agent pursuant to the Intercreditor
Agreement), for the benefit of the Secured Parties, any and all such Pledged
Securities (other than any uncertificated securities, but only for so long as
such securities remain uncertificated).

 

(b)           The Grantors will cause any Indebtedness for borrowed money owed
to any Grantor by any Person (other than intercompany Indebtedness between
Grantors) having a principal amount in excess of (i) $1,000,000 individually or
(ii) when aggregated with all other such Indebtedness for which this clause has
not been satisfied, $5,000,000 in the aggregate, to be evidenced by a duly
executed promissory note that is pledged and delivered to the Collateral Agent
(or the First Lien Representative as bailee for the Collateral Agent pursuant to
the Intercreditor Agreement), for the benefit of the Secured Parties, pursuant
to the terms hereof.

 

(c)           Upon delivery to the Collateral Agent (or the First Lien
Representative as bailee for the Collateral Agent pursuant to the Intercreditor
Agreement), (i) any Pledged Securities shall be accompanied by undated stock or
note powers, as applicable, duly executed in blank or other instruments of
transfer reasonably satisfactory to the First Lien Representative and by such
other instruments and documents as may be required and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment or transfer duly executed in blank by the applicable
Grantor and such other instruments or documents as the First Lien Representative
may reasonably request.

 

(d)           Each Grantor shall immediately upon receipt of all required
approvals of the Nevada Gaming Control Board and Nevada Gaming Commission
deliver the original certificates representing Pledged Equity, the pledge of
which is governed by NRS 463.510 (such Pledged Equity, the “Nevada Gaming
Pledged Equity”), together with stock powers executed in blank, to (i) prior to
the Discharge of Credit Facility Obligations, Bank of America, N.A., as
collateral agent under the Credit Facility (in such capacity, the “Credit
Facility Agent”) (as bailee for the Collateral Agent pursuant to the
Intercreditor Agreement) or, subject to Section 2.07, the Escrow Agent and
(ii) upon the Discharge of Credit Facility Obligations, to the Collateral Agent
to the extent the Collateral Agent maintains an office in the State of

 

8

--------------------------------------------------------------------------------


 

Nevada where the Nevada Gaming Pledged Equity may be maintained pursuant to the
requirements of the Gaming Laws of Nevada or, subject to Section 2.07, the
Escrow Agent to be held by the Credit Facility Agent, the Collateral Agent or,
subject to Section 2.07, in escrow by the Escrow Agent, as the case may be,
within the State of Nevada, subject to the requirements of the Nevada Gaming
Control Board in accordance with applicable provisions of the Nevada Gaming
Control Act and regulations promulgated thereunder.  In addition, each Grantor
shall upon receipt of all required approvals of the Nevada Gaming Control Board 
and Nevada Gaming Commission execute and deliver and cause to be executed and
delivered such other documents and instruments (including Uniform Commercial
Code financing statements) required to create, evidence or perfect the
Collateral Agent’s security interest in the Nevada Gaming Pledged Equity,
including, if applicable, the execution and delivery of the Escrow Agreement
referred to in Section 2.07.

 

(e)           Notwithstanding any other provision of this Agreement:

 

(f)            The prior approval of the Nevada Gaming Commission must be
obtained before any foreclosure or transfer of any possessory security interest
in the Nevada Gaming Pledged Equity (except back to original Grantor), the
pledge of which is governed by NRS 463.510, and before any other enforcement of
the Security Interest of the Collateral Agent in such Nevada Gaming Pledged
Equity may occur (provided that the foregoing shall not imply any obligation on
the Collateral Agent to obtain such approvals);

 

(g)           The stock certificates evidencing the Nevada Gaming Pledged
Equity, the pledge of which is governed by NRS 463.510, must at all times remain
physically within the State of Nevada at a location designated to the Nevada
Gaming Board and must be made available for inspection by agents or employees of
the Nevada Gaming Board immediately upon request during normal business hours;

 

(h)           The provisions of this Agreement relating to the Nevada Gaming
Pledged Equity shall not be amended without the prior administrative approval of
the Chairman of the Nevada Gaming Board or his designee (provided that the
foregoing shall not imply any obligation on the Collateral Agent to obtain such
approvals).  Such administrative approval may not be granted regarding
amendments to this Agreement or, subject to Section 2.07, the Escrow Agreement,
that increase or change the Nevada Gaming Pledged Equity that are the subject of
the pledge which is governed by NRS 463.510 that change the location of the
Nevada Gaming Pledged Equity in the possession of the Credit Facility Agent, the
Collateral Agent or, subject to Section 2.07, the Escrow Agent, as the case may
be, or that change the identity of the Collateral Agent, the Credit Facility
Agent or, subject to Section 2.07, Escrow Agent.

 

(i)            The prior approval of the Mississippi Gaming Commission must be
obtained before any foreclosure or transfer of any possessory security interest
in the Pledged Equity issued by any Person that is licensed by or registered
with the Mississippi Gaming Commission (except back to the original Grantor),
the pledge of which is governed by Miss. Code Ann. Section 75-76-207 (such
Pledged Equity, the “Mississippi Gaming Pledged Equity”), and before any other
enforcement of the Security Interest in such Mississippi Gaming Pledged Equity
may occur (provided that the foregoing shall not imply any obligation on the
Collateral Agent to obtain such approvals).

 

(j)            This Agreement shall not be amended without the prior
administrative approval of the Chairman of the Nevada Gaming Control Board or
his designee (provided that the foregoing shall not imply any obligation on the
Collateral Agent to obtain such approvals).  Such administrative approval may
not be granted regarding amendments to this Agreement or, subject to
Section 2.07, the Escrow Agreement that increase or change the Capital Stock
that are the subject of the pledge which is governed by NRS 463.510, or that
change the identity of the Collateral Agent or, subject to Section 2.07, the
Escrow

 

9

--------------------------------------------------------------------------------


 

Agent.  In the event that the Collateral Agent exercises one or more of the
remedies set forth in this Agreement with respect to the  Nevada Gaming Pledged
Equity, the Mississippi Gaming Pledged Equity or the Missouri Gaming Pledged
Equity, including, without limitation, the foreclosure, transfer, sale,
distribution or other disposition of any interest therein (except back to the
Grantor), the exercise of voting and consensual rights, and any other
enforcement of the security interest in such Nevada Gaming Pledged Equity, the
Mississippi Gaming Pledged Equity or the Missouri Gaming Pledged Equity, such
action will require the separate and prior approval (provided that the foregoing
shall not imply any obligation on the Collateral Agent to obtain such approvals)
of the Gaming Authorities in Nevada and Mississippi, respectively, with respect
to the Nevada Gaming Pledged Equity and the Mississippi Gaming Pledged Equity,
respectively, and, in the case of the Missouri Gaming Pledged Equity, the
provision of 30 days prior notice to the Gaming Authorities in Missouri or the
licensing or finding of suitability of the Collateral Agent or any transferee
thereof, in each case unless such licensing or suitability requirement is waived
thereby or is otherwise not required under the applicable Gaming Laws (provided
that the foregoing shall not imply any obligation on the Collateral Agent to
become licensed);

 

(k)           The Collateral Agent and, subject to Section 2.07 in the case of
the Nevada Gaming Pledge Equity, the Escrow Agent will be required to comply
with the reasonable conditions, if any, imposed by the Gaming Authorities in
connection with their approval of the pledge granted hereunder in the Nevada
Gaming Pledged Equity, the Mississippi Gaming Pledged Equity or the Missouri
Gaming Pledged Equity; provided that the Collateral Agent shall have no
liability for failure to comply with such conditions after it has tendered a
written notice of its resignation, in accordance with Section 5.20(e)(x);

 

(l)            Any approval of the Gaming Authorities of this Agreement, any
amendment hereto or the pledge hereunder, in each case in the Nevada Gaming
Pledged Equity or the Mississippi Gaming Pledged Equity, or, in the case of the
Missouri Gaming Pledged Equity, the satisfaction of the notice obligations under
the Gaming Laws of Missouri with respect to this Agreement in the Missouri
Gaming Pledged Equity, any amendment hereto or the pledge hereunder in the
Nevada Gaming Pledged Equity, the Mississippi Gaming Pledged Equity or the
Missouri Gaming Pledged Equity, does not constitute approval, either express or
implied, of the Collateral Agent to take any actions provided for in this
Agreement, for which separate approval by the Gaming Authorities or the
satisfaction of separate notice provisions may be required by the Gaming Laws;
and

 

(m)          The Secured Parties and their respective successors and assigns are
subject to being called forward by the Gaming Authorities in their sole and
absolute discretion, for licensing, a finding of suitability or other
investigation authorized by the Gaming Laws in order to remain entitled to the
benefits of this Agreement, any other Notes Documents, any Additional Pari Passu
Agreement and the Intercreditor Agreement, in each case with respect to the
Nevada Gaming Pledged Equity, the Mississippi Gaming Pledged Equity and the
Missouri Gaming Pledged Equity.

 

(n)           Missouri Gaming Law Specific Provisions.  Each party hereto hereby
acknowledges that:

 

(i)      Notwithstanding anything contained in this Agreement, the other Notes
Documents or any Additional Pari Passu Agreement to the contrary, (i) no
transfer in any way of an ownership interest, or exercise of a material right of
an ownership interest, in any Grantor or any Subsidiary of a Grantor which holds
a license issued by the Missouri Gaming Commission (such Pledged Equity, the
“Missouri Gaming Pledged Equity”) shall occur unless such transfer is first
approved by the Missouri Gaming Commission pursuant to Title 21, Chapter 313,
Section 313.807(4) of the Revised Statutes of Missouri and (ii) the Collateral
Agent shall not foreclose

 

10

--------------------------------------------------------------------------------


 

on, take possession of or otherwise exercise ownership of or possessory rights
over any slot machine (as defined in Title 11, Division 45, Section 10.055 of
the Rules of the Department of Public Safety) constituting Collateral located or
to be located in the State of Missouri unless the Collateral Agent (1) holds the
applicable valid license issued by the Missouri Gaming Commission or, in the
alternative (2) uses a different mechanism that is in compliance with applicable
Missouri laws (which mechanism could include, subject to the Missouri Gaming
Commission’s approval, the sale, transfer or disposition by any Grantor of such
slot machine to a Person holding the applicable valid license issued by the
Missouri Gaming Commission, provided that such Person is acting on its own
behalf and not as an agent of any party not licensed by the Missouri Gaming
Commission to own or possess slot machines); provided that the foregoing shall
not imply any obligation on the Collateral Agent to hold any such license or
otherwise become licensed under the Gaming Laws of Missouri.

 

(ii)     The Collateral Agent and each other Secured Party hereby acknowledges
that Missouri law does not presently allow, and the security interest granted in
this Agreement does not authorize for so long as such prohibition exists, any
pledge, hypothecation or transfers of gaming licenses (or any interest therein)
issued by the Missouri Gaming Commission pursuant to Missouri law, or any
security interest attached to any such license.

 

(o)     Louisiana Gaming Law Specific Provisions.  Each party hereto hereby
acknowledges that:

 

(i)      Notwithstanding anything contained in this Agreement, the other Notes
Documents or any Additional Pari Passu Agreement to the contrary, (i) no
transfer of a five percent or more interest in any Grantor or any Subsidiary of
a Grantor which holds a license or permit issued by the Louisiana Gaming Control
Board shall occur unless the prior written approval of such transfer is provided
by the Louisiana Gaming Control Board and (ii) the Collateral Agent shall not
foreclose, take possession or otherwise exercise ownership or possessory rights
of any slot machine located or to be located in the State of Louisiana unless
all applicable Gaming Laws of the State of Louisiana are complied with.

 

(ii)     The Collateral Agent and each other Secured Party hereby acknowledges
that the Gaming Laws of Louisiana do not presently allow, and the security
interest granted in this Agreement does not authorize for so long as such
prohibition exists, any pledge, hypothecation or transfers of any gaming
licenses or permits (or any interest therein) issued under the Louisiana Gaming
Control Act, La. R.S. 27:1 et seq or any security interest attached to any such
license or permit.

 

Notwithstanding anything herein to the contrary, Deutsche Bank Trust Company
Americas, in all its roles under this Agreement and each other Security
Document, shall be empowered to, but shall not be required or have any
obligation whatsoever to, obtain or seek to obtain a gaming license, gaming
authority approval, or become a holder, owner or operator of any gaming license,
system or establishment; provided, however, in the event required by any
Governmental Authority to obtain a gaming license or gaming authority approval,
Deutsche Bank Trust Company Americas must promptly tender written notice of its
resignation as Collateral Agent if it does not intend to timely comply with such
requirement after resignation, and the Collateral Agent shall not incur any
liability with respect to such non-compliance.

 

SECTION 2.03.          Representations, Warranties and Covenants.  The Grantors
jointly and severally represent, warrant and covenant, as to themselves and the
other Grantors, to and for the benefit of the Secured Parties, that:

 

11

--------------------------------------------------------------------------------


 

(a)           Schedule I correctly sets forth, as of the Merger Date, a true and
complete list, with respect to each Grantor, of (i) all the Capital Stock owned
by such Grantor in any Person and the percentage of the issued and outstanding
units of each class of the Capital Stock of the issuer thereof represented by
the Pledged Equity owned by such Grantor and (ii) all the Pledged Debt owned by
such Grantor;

 

(b)           the Pledged Equity and Pledged Debt (solely with respect to
Pledged Equity and Pledged Debt issued by a Person other than GCA, the Issuer or
a Subsidiary of the Issuer, to the best of such Grantor’s knowledge) have been
duly and validly authorized and issued by the issuers thereof and (i) in the
case of Pledged Equity (solely with respect to Pledged Equity issued by a Person
other than the Issuer or a Subsidiary of the Issuer, to the best of such
Grantor’s knowledge), is fully paid and nonassessable and (ii) in the case of
Pledged Debt (solely with respect to Pledged Debt issued by a Person other than
GCA, the Issuer or a Subsidiary of the Issuer, to the best of such Grantor’s
knowledge), is the legal, valid and binding obligation of each issuer thereof;

 

(c)           each of the Grantors (i) is and, subject to any transfers made in
compliance with the Indenture and each Additional Pari Passu Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by such Grantors, (ii) holds the
same free and clear of all Liens, other than (A) Liens created by the Security
Documents and (B) Liens expressly permitted pursuant to Section 4.11 of the
Indenture and the comparable provision of each Additional Pari Passu Agreement,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than (A) Liens created by the Security Documents and (B) Liens
expressly permitted pursuant to Section 4.11 of the Indenture and the comparable
provision of each Additional Pari Passu Agreement, and (iv) will defend its
title or interest thereto or therein against any and all Liens (other than the
Liens permitted pursuant to this Section 2.03(c)), however arising, of all
Persons whomsoever;

 

(d)           except for restrictions and limitations imposed by the Notes
Documents, any Additional Pari Passu Agreement, the New Credit Facilities or
applicable Legal Requirements generally and except as described in the
Perfection Certificate, the Pledged Collateral is and will continue to be freely
transferable and assignable, and none of the Pledged Collateral is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such Pledged Collateral hereunder, the sale
or disposition thereof pursuant hereto or the exercise by the Collateral Agent
of rights and remedies hereunder;

 

(e)           each of the Grantors has the power and authority to pledge the
Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated;

 

(f)            no consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby (other than (i) such as have been obtained and are in
full force and effect, (ii) authorizations, approvals or notices to or from
Gaming Authorities which may be required pursuant to applicable Gaming Laws
after the date hereof in connection with (x) the grant of a Lien in favor of the
Collateral Agent in the Pledged Equity listed on Schedule I, which the
applicable Grantor will use commercially reasonable efforts to obtain as
provided in Section 4.22 of the Indenture, (y) the addition of any

 

12

--------------------------------------------------------------------------------


 

Guarantor pursuant to Section 5.14 (which approvals each Grantor agrees to use
its commercially reasonable efforts to obtain promptly upon the occurrence of
the requirement to add such Guarantor or to pledge the Equity Interests of such
Guarantor or any other Subsidiary of a Grantor the Equity Interests of which are
required to be pledged pursuant to the terms of this Agreement and the
Indenture) or (z) the enforcement of remedies and (iii) the requirement under
applicable Gaming Laws to provide routine post-closing notices and/or copies of
Notes Documents and each Additional Pari Passu Agreement to a Gaming Authority);
and

 

(g)           by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent or,
subject to Section 2.07 in the case of the Nevada Gaming Pledged Equity, the
Escrow Agent in accordance with this Agreement, the Collateral Agent for the
benefit of the Secured Parties will obtain a legal, valid and perfected lien
upon and security interest in such Pledged Securities as security for the
payment and performance of the Secured Obligations, subject only to Liens
permitted by Section 4.11 of the Indenture and the comparable provision of each
Additional Pari Passu Agreement, to the extent such perfection is governed by
the Uniform Commercial Code of any applicable jurisdiction.

 

Each Grantor hereby agrees that upon the occurrence and during the continuance
of an Event of Default, it will comply with instructions of the Collateral Agent
with respect to the Capital Stock in such Grantor that constitute Pledged Equity
hereunder that are not certificated without further consent by the applicable
owner or holder of such Capital Stock.

 

SECTION 2.04.          Certification of Limited Liability Company and Limited
Partnership Interests.  Any limited liability company and any limited
partnership controlled by any Grantor shall either (a) not include in its
operative documents any provision that any Capital Stock in such limited
liability company or such limited partnership be a “security” as defined under
Article 8 of the Uniform Commercial Code or (b) certificate any Capital Stock in
any such limited liability company or such limited partnership. To the extent an
interest in any limited liability company or limited partnership controlled by
any Grantor and pledged under Section 2.01 is certificated or becomes
certificated, (i) each such certificate shall be delivered to the Collateral
Agent (or the First Lien Representative as bailee for the Collateral Agent
pursuant to the Intercreditor Agreement), pursuant to Section 2.02(a) and
(ii) such Grantor shall fulfill all other requirements under Section 2.02
applicable in respect thereof.  Each Grantor hereby agrees that if any of the
Pledged Collateral is at any time not evidenced by certificates of ownership,
then each applicable Grantor shall, to the extent permitted by applicable Legal
Requirements (including Gaming Laws), (i) if necessary to perfect a security
interest in such Pledged Collateral, cause such pledge to be recorded on the
equityholder register or the books of the issuer, execute any customary pledge
forms or other documents necessary or appropriate to complete the pledge and
give the Collateral Agent the right to transfer such Pledged Collateral under
the terms hereof, and (ii) after the occurrence and during the continuance of
any Event of Default (A) cause the Organization Documents of each such issuer of
Capital Stock constituting Pledged Collateral to be amended to provide that such
Pledged Collateral shall be treated as “securities” for purposes of the Uniform
Commercial Code and (B) cause such Pledged Collateral to become certificated and
delivered to the Collateral Agent (or the First Lien Representative as bailee
for the Collateral Agent pursuant to the Intercreditor Agreement).

 

SECTION 2.05.          Registration in Nominee Name; Denominations.  If an Event
of Default shall occur and be continuing, subject to the Intercreditor
Agreement, (a) the Collateral Agent, on behalf of the Secured Parties, shall
have the right (in its sole and absolute discretion) to hold the Pledged
Securities in its own name as pledgee, the name of its nominee (as pledgee or as
sub-agent) or the name of the applicable Grantor, endorsed or assigned in blank
or in favor of the Collateral Agent, and each

 

13

--------------------------------------------------------------------------------


 

Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor and (b) the Collateral Agent shall have
the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement; provided, that the Collateral Agent shall give the Issuer prior
notice of its intent to exercise such rights.

 

SECTION 2.06.          Voting Rights; Dividends and Interest.

 

(a)           Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have notified the Issuer that the
rights of the Grantors under this Section 2.06 are being suspended:

 

(i)      Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement,
the Indenture, the other Notes Documents and each Additional Pari Passu
Agreement; provided that such rights and powers shall not be exercised in any
manner, except as may be permitted under this Agreement, the Indenture, the
other Notes Documents and each Additional Pari Passu Agreement, that would
materially and adversely affect the rights and remedies of any of the Collateral
Agent or the other Secured Parties under this Agreement, the Indenture, any
other Notes Document or any Additional Pari Passu Agreement or the ability of
the Secured Parties to exercise the same.

 

(ii)     So long as no Event of Default shall have occurred and be continuing
and thereafter so long as the Issuer has not received written notice from the
Collateral Agent that the rights of the Grantors under this Section 2.06 are
being suspended and to the extent required under applicable Legal Requirements
(including any Gaming Law), the Collateral Agent shall be deemed without further
action or formality to have granted to each Grantor all necessary consents
relating to voting rights and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above and shall, if necessary, execute and
deliver to each Grantor, or cause to be executed and delivered to each Grantor,
all such proxies, powers of attorney and other instruments as each Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to subparagraph (i) above.

 

(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Indenture, the other Notes Documents, each Additional Pari Passu Agreement
and applicable Legal Requirements; provided that any noncash dividends,
interest, principal or other distributions that would constitute Pledged Equity
or Pledged Debt, whether resulting from a subdivision, combination or
reclassification of the outstanding Capital Stock of the issuer of any Pledged
Securities or received in exchange for Pledged Securities or any part thereof,
or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent and the Secured Parties and,
subject to the Intercreditor Agreement, shall be promptly (and in any event
within 30 days) delivered to the Collateral Agent in the

 

14

--------------------------------------------------------------------------------


 

same form as so received (with any necessary endorsement reasonably requested by
the Collateral Agent).

 

(b)           Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified the Issuer of the
suspension of the rights of the Grantors under paragraph (a)(iii) of this
Section 2.06, then all rights of any Grantor to dividends, interest, principal
or other distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.06 shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which (together with each other
First Lien Agent (as defined in the Intercreditor Agreement) shall, subject to
the Intercreditor Agreement, have the sole and exclusive right and authority to
receive and retain such dividends, interest, principal or other distributions. 
All dividends, interest, principal or other distributions received by any
Grantor contrary to the provisions of this Section 2.06 shall be held in trust
for the benefit of the Collateral Agent and the other Secured Parties, shall be
segregated from other property or funds of such Grantor and shall be promptly
(and in any event within 30 days) delivered to the Collateral Agent upon demand
in the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent).  Any and all money and other property paid
over to or received by the Collateral Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 4.02 hereof. 
After all Events of Default have been cured or waived, the Collateral Agent
shall promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 2.06 that
remain in such account.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have provided the Issuer notice of the
suspension of the rights of the Grantors under paragraph (a)(i) of this
Section 2.06, then all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 2.06, and the obligations of the Collateral Agent under
paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which (together with each other
First Lien Agent (as defined in the Intercreditor Agreement)) shall, subject to
the Intercreditor Agreement, have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers; provided that the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights at the direction of the holders of a majority in the aggregate principal
amount of the Secured Obligations outstanding at such time.  After all Events of
Default have been cured or waived, each Grantor shall have the exclusive right
to exercise the voting and/or consensual rights and powers that such Grantor
would otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) of this Section 2.06.

 

(d)           Any notice given by the Collateral Agent to the Issuer suspending
the rights of the Grantors under paragraph (a) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part
without suspending all such rights (as specified by the Collateral Agent) and
without waiving or otherwise affecting the Collateral Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing.

 

SECTION 2.07.    Further Assurances.  If (a) the Discharge of Credit Facility
Obligations shall have occurred and the Collateral Agent does not maintain an
office in the State of Nevada where the Nevada Gaming Pledged Equity may be
maintained pursuant to the requirements of the Gaming

 

15

--------------------------------------------------------------------------------


 

Laws of Nevada, or (b) prior to the Discharge of Credit Facility Obligations
Bank of America, N.A. shall cease to act as Credit Facility Agent and any
successor Credit Facility Agent (or any of such successor Credit Facility
Agent’s affiliates) does not maintain an office in the State of Nevada where the
Nevada Gaming Pledged Equity may be maintained pursuant to the requirements of
the Gaming Laws of Nevada, then in each case, the Issuer, the Collateral Agent,
prior to the Discharge of Credit Facility Obligations, the successor Credit
Facility Agent and an appointed escrow agent reasonably acceptable to the
Collateral Agent (the “Escrow Agent”) shall enter into an escrow agreement in
substantially the form attached hereto as Exhibit V (the “Escrow Agreement”)
with respect to the Nevada Gaming Pledged Equity.  The Issuer acknowledges and
agrees that the Issuer shall bear all costs, expenses and fees in connection
with the escrow arrangement contemplated by this Section 2.07 and the Escrow
Agreement, including the costs, expenses and fees of the Escrow Agent.

 

ARTICLE III

 

Security Interests in Personal Property

 

SECTION 3.01.          Security Interest.

 

(a)           As security for the payment or performance, as the case may be, in
full of the Secured Obligations each Grantor hereby pledges to the Collateral
Agent, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest
(the “Security Interest”) in all right, title or interest in or to any and all
of the following assets and properties now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

 

(i)      all Accounts;

 

(ii)     all Chattel Paper;

 

(iii)    all Commercial Tort Claims listed on Schedule II hereto;

 

(iv)    all Deposit Accounts;

 

(v)     all Documents;

 

(vi)    all Equipment;

 

(vii)   all Fixtures;

 

(viii)  all General Intangibles and all Intellectual Property;

 

(ix)    all Goods;

 

(x)     all Instruments;

 

(xi)    all Inventory;

 

16

--------------------------------------------------------------------------------


 

(xii)                                                        all Investment
Property;

 

(xiii)                                                     all Pledged
Securities;

 

(xiv)                                                    all books and records
pertaining to the Article 9 Collateral;

 

(xv)                                                       all letters of credit
and Letter-of-Credit Rights;

 

(xvi)                                                    all Money; and

 

(xvii)                                                 to the extent not
otherwise included, all Proceeds and products of any and all of the foregoing
and all Supporting Obligations, collateral security and guarantees given by any
Person with respect to any of the foregoing;

 

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (and the term
“Collateral” shall not include) any Excluded Assets.

 

(b)           Each Grantor hereby irrevocably authorizes the Collateral Agent
for the benefit of the Secured Parties at any time and from time to time
(however, the Collateral Agent shall not have any duty) to file in any relevant
jurisdiction any financing statements (including fixture filings) with respect
to the Article 9 Collateral or any part thereof and amendments thereto that
(i) indicate the Collateral as “all assets of the Debtor, whether now owned or
hereafter acquired” or words of similar effect as being of an equal or lesser
scope or with greater detail, and (ii) contain the information required by
Article 9 of the Uniform Commercial Code or the analogous legislation of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (A) whether such Grantor is an organization, the type of organization
and, if required, any organizational identification number issued to such
Grantor and (B) in the case of a financing statement filed as a fixture filing,
a sufficient description of the real property to which such Article 9 Collateral
relates.  Each Grantor agrees to provide such information to the Collateral
Agent promptly upon any reasonable request.  Notwithstanding anything in this
Agreement to the contrary, neither the Trustee nor the Collateral Agent shall be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any security interest in the
Collateral.

 

(c)           The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

 

(d)           The Collateral Agent is authorized (however, the Collateral Agent
shall not have any duty) to file with the USPTO or the USCO (or any successor
office) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest in United States Intellectual Property granted by each Grantor, without
the signature of any Grantor, and naming any Grantor or the Grantor as debtors
and the Collateral Agent as secured party.

 

(e)           Notwithstanding anything to the contrary in the Notes Documents or
any Additional Pari Passu Agreement, none of the Grantors shall be required
(i) to enter into any deposit account control agreement or securities account
control agreement with respect to any deposit account or securities account,
(ii) to take any action in any non-U.S. jurisdiction or required by the Legal
Requirements of any non-U.S. jurisdiction to create any security interest in any
assets located or titled outside of the U.S. or to perfect or make enforceable
any security interests in any assets located outside of the U.S. (it being
understood that nothing herein shall require security agreements or pledge
agreements governed by the

 

17

--------------------------------------------------------------------------------


 

laws of any non-U.S. jurisdiction) any assets located outside of the United
States or (iii) to perfect in any assets subject to a certificate of title
statute.

 

SECTION 3.02.          Representations and Warranties.  The Grantors jointly and
severally represent, warrant and covenant, as to themselves and the other
Grantors, to and with the Collateral Agent, for the benefit of the Secured
Parties, that:

 

(a)           Subject to Liens permitted by Section 4.11 of the Indenture and
the comparable provision of each Additional Pari Passu Agreement, each Grantor
has good and valid rights in and title to the Article 9 Collateral with respect
to which it has purported to grant a Security Interest hereunder and has full
power and authority to grant to the Collateral Agent the Security Interest in
such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than (i) any consent or approval
that has been obtained and is in full force and effect, (ii) authorizations,
approvals or notices to or from Gaming Authorities which may be required
pursuant to applicable Gaming Laws after the date hereof in connection with
(x) the grant of a Lien in favor of the Collateral Agent in the Pledged Equity
listed on Schedule I, which the applicable Grantor will use commercially
reasonable efforts to obtain as provided in Section 4.20 of the Indenture,
(y) the addition of any Guarantor pursuant to Section 5.14 or (z) the
enforcement of remedies and (iii) the requirement under applicable Gaming Laws
to provide routine post-closing notices and/or copies of Notes Documents to a
Gaming Authority.

 

(b)           The Uniform Commercial Code financing statements (including
fixture filings solely in respect of real property required to be subject to a
Deed of Trust pursuant to the Notes Documents, as applicable) or other
appropriate filings, recordings or registrations prepared based upon the
information provided to the Collateral Agent in the Perfection Certificate for
filing in each governmental, municipal or other office specified in Schedule 6
to the Perfection Certificate (or specified by notice from the Issuer to the
Collateral Agent after the Merger Date in the case of filings, recordings or
registrations (other than filings required to be made in the USPTO and the USCO
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States Patents, Trademarks and Copyrights) required by the Indenture or
any Additional Pari Passu Agreement), are all the filings, recordings and
registrations that are necessary to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable Legal Requirement with respect
to the filing of continuation statements and as required to be made in the USPTO
and USCO in order to perfect the Security Interest in Article 9 Collateral
consisting of Patents, Trademarks and Copyrights acquired or developed by the
Grantors after the date hereof.

 

(c)           Each Grantor represents and warrants that short-form Intellectual
Property Security Agreements containing a description of all Article 9
Collateral consisting of United States Patents, United States registered
Trademarks (and Trademarks for which United States registration applications are
pending, unless it constitutes an Excluded Asset) and United States registered
Copyrights, respectively, have been or on the Merger Date shall be delivered for
recording by the USPTO and the USCO pursuant to 35 U.S.C. § 261, 15 U.S.C. §
1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable, as may be
necessary to establish a valid and perfected security

 

18

--------------------------------------------------------------------------------


 

interest in favor of the Collateral Agent (for the benefit of the Secured
Parties) in respect of all Article 9 Collateral consisting of registrations and
applications for Patents, Trademarks (except pending Trademark applications that
constitute Excluded Assets) and Copyrights to the extent a security interest may
be perfected by filing, recording or registration in the USPTO or the USCO, and
no further or subsequent filing, refiling, recording, rerecording, registration
or reregistration is necessary (other than (i) such filings and actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of Patents, Trademarks and Copyrights (or registration or
application for registration thereof) acquired or developed by any Grantor after
the date hereof and (ii) the Uniform Commercial Code financing and continuation
statements contemplated in Section 3.02(b)).

 

(d)           (i) When all appropriate filings, recordings, registrations or
notifications are made as may be required under applicable Legal Requirements to
perfect the Security Interest and (ii) upon the taking of possession or control
by the Collateral Agent (or the First Lien Representative as bailee for the
Collateral Agent pursuant to the Intercreditor Agreement) of such Article 9
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent required by this Agreement or the Intercreditor
Agreement, if then in effect), the Security Interest shall be prior to any other
Lien on any of the Article 9 Collateral, other than (1) any nonconsensual Lien
that is expressly permitted pursuant to Section 4.11 of the Indenture and the
comparable provision of each Additional Pari Passu Agreement and has priority as
a matter of law and (2) Liens expressly permitted pursuant to Section 4.11 of
the Indenture and the comparable provision of each Additional Pari Passu
Agreement.

 

(e)           The Article 9 Collateral is owned by the Grantors free and clear
of any Lien, except for Liens expressly permitted pursuant to Section 4.11 of
the Indenture.  None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the New York UCC or any
other applicable United States Legal Requirements covering any Article 9
Collateral, (ii) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the USPTO or the USCO or (iii) any assignment in which
any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 4.11 of the Indenture.

 

SECTION 3.03.          Covenants.

 

(a)           The Issuer agrees promptly (and in any event within 60 days after
such change) to notify the Collateral Agent in writing of any change in
(i) legal name of any Grantor, (ii) the type of organization of any Grantor,
(iii) the jurisdiction of organization of any Grantor, or (iv) the chief
executive office of any Grantor and take all actions necessary to continue the
perfection of the security interest created hereunder following any such change
with the same priority as immediately prior to such change. The Issuer agrees
promptly to provide the Collateral Agent after notification of any such change
with certified Organization Documents reflecting any of the changes described in
the first sentence of this paragraph.

 

(b)           Each year, at the time of delivery to the Credit Facility Agent of
annual financial statements with respect to the preceding fiscal year pursuant
to the terms of the New Credit Facilities

 

19

--------------------------------------------------------------------------------


 

(whether or not such New Credit Facilities are in effect at such time), the
Issuer shall deliver to the Collateral Agent supplemental schedules to the
Perfection Certificate executed by the chief financial officer or the chief
legal officer of each of GCA and the Issuer, as applicable.

 

(c)           Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent or any other First Lien Agent
(as defined in the Intercreditor Agreement) may from time to time reasonably
request or that may be necessary to better assure, preserve, protect and perfect
the Security Interest and the rights and remedies created hereby, including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing statements (including fixture filings) or other documents in
connection herewith or therewith.

 

(d)           The Collateral Agent may (but shall have no obligation to)
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Article 9 Collateral
and not permitted pursuant to Section 4.11 of the Indenture and the comparable
provision of each Additional Pari Passu Agreement, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Grantor fails to do so as required by the Indenture or any Additional Pari Passu
Agreement, this Agreement or any other Notes Document and within a reasonable
period of time after the Grantors have been requested to do so, and each Grantor
jointly and severally agrees to reimburse the Collateral Agent within 10
Business Days after demand for any payment made or any reasonable expense
incurred by the Collateral Agent pursuant to the foregoing authorization in
accordance with Section 5.03; provided, however, Grantors shall not be obligated
to reimburse the Collateral Agent with respect to any Intellectual Property
included in the Article 9 Collateral which any Grantor has failed to maintain or
pursue, or otherwise allowed to lapse, terminate or be put into the public
domain, in accordance with Section 3.03(f)(iv), to the extent that the Issuer
has provided notice in writing to Collateral Agent that such Intellectual
Property is allowed to lapse, terminate or be put into the public domain. 
Nothing in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Notes
Documents or any Additional Pari Passu Agreement.

 

(e)           Commercial Tort Claims.  If the Grantors shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated by such
Grantor to exceed (i) $1,000,000 individually or (ii) when aggregated with all
other Commercial Tort Claims for which this clause has not been satisfied,
$5,000,000 in the aggregate, and, in each case, and for which a complaint in a
court of competent jurisdiction has been filed, such Grantor shall within 45
days after the end of the fiscal quarter in which such complaint was filed (or
such longer period as the First Lien Representative may agree in its reasonable
discretion) notify the Collateral Agent thereof in a writing signed by such
Grantor including a brief summary description of such claim and grant to the
Collateral Agent, for the benefit of the Secured Parties, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement.

 

(f)            Intellectual Property Covenants.

 

(i)            Other than to the extent permitted herein or in the Indenture and
each Additional Pari Passu Agreement, with respect to registration or pending
application of each item of its Intellectual Property included in the Article 9
Collateral for which such Grantor has standing to do so, each Grantor

 

20

--------------------------------------------------------------------------------


 

agrees to take, at its expense, all reasonable steps, including, without
limitation, in the USPTO, the USCO and any other governmental authority located
in the United States, to pursue the registration and maintenance of each Patent,
Trademark, or Copyright registration or application, now or hereafter included
in such Article 9 Collateral of such Grantor.

 

(ii)           Other than to the extent permitted herein or in the Indenture and
each Additional Pari Passu Agreement, no Grantor shall do or permit any act or
knowingly omit to do any act whereby any of its Intellectual Property included
in the Article 9 Collateral may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in the case of a trade secret,
becomes publicly known).

 

(iii)          Other than to the extent permitted herein or in the Indenture and
each Additional Pari Passu Agreement, each Grantor shall take all reasonable
steps to preserve and protect each item of its Intellectual Property included in
the Article 9 Collateral, including, without limitation, maintaining the quality
of any and all products or services used or provided in connection with any of
the Trademarks, consistent with the quality of the products and services as of
the date hereof, and taking all reasonable steps necessary to ensure that all
licensed users of any of the Trademarks abide by the applicable license’s terms
with respect to standards of quality.

 

(iv)          Notwithstanding clauses (i) through (iii) above, nothing in this
Agreement or any other Notes Document or any Additional Pari Passu Agreement
prevents any Grantor from Disposing of, discontinuing the use or maintenance of,
failing to pursue, or otherwise allowing to lapse, terminate or be put into the
public domain, any of its Intellectual Property included in the Article 9
Collateral to the extent permitted by the Indenture and each Additional Pari
Passu Agreement if such Grantor determines in its reasonable business judgment
that any of the foregoing actions is desirable in the conduct of its business.

 

(v)           Within 60 calendar days after the end of each calendar quarter
each Grantor shall provide a list of any additional registrations of
Intellectual Property of such Grantor not previously disclosed to the Collateral
Agent including such information as is necessary for such Grantor to make
appropriate filings in the USPTO and the USCO with respect to Intellectual
Property included in the Article 9 Collateral and file (with a written
notification thereof to the Collateral Agent) at such time the short-form
security agreement with respect to such Patents, Trademarks or Copyrights with
the USPTO or USCO, as applicable, and record such agreements in the USPTO
assignment database or USCO, as applicable.

 

(g)           Each Grantor shall, at its own expense, take any and all
commercially reasonable actions necessary or reasonably requested by the
Collateral Agent to defend title to the Article 9 Collateral against all Persons
and to defend the Security Interest of the Collateral Agent in the Article 9
Collateral and the priority thereof against any Lien not expressly permitted
pursuant to Section 4.11 of the Indenture and the comparable provision of each
Additional Pari Passu Agreement.  Each Grantor (rather than the Collateral Agent
or any Secured Party) shall remain liable (as between itself and any relevant
counterparty) to observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Article 9 Collateral, all in accordance with the terms and
conditions thereof, and each Grantor jointly and severally agrees to indemnify
and hold harmless the Collateral Agent and the Secured Parties from and against
any and all liability for such performance.

 

SECTION 3.04.          Instruments.  If the Grantors shall at any time hold or
acquire any Instruments constituting Article 9 Collateral (excluding checks),
and evidencing an amount in excess of (i) $1,000,000 individually or (ii) when
aggregated with all other such Instruments for which this clause has

 

21

--------------------------------------------------------------------------------


 

not been satisfied $5,000,000 in the aggregate, such Grantor shall promptly (and
in any event, within 60 days after the date of acquisition thereof or such
longer period as to which the First Lien Representative may agree in its
reasonable discretion) endorse, assign and deliver the same to the Collateral
Agent for the benefit of the Secured Parties, accompanied by instruments of
transfer or assignment duly executed in blank.

 

ARTICLE IV

 

Remedies

 

SECTION 4.01.          Remedies upon Default.  Upon the occurrence and during
the continuance of an Event of Default, subject to applicable Gaming Laws and
the Intercreditor Agreement, it is agreed that the Collateral Agent shall have
the right to exercise any and all rights afforded to a secured party with
respect to the Secured Obligations under the Uniform Commercial Code or other
applicable Legal Requirements and also may (i) require each Grantor to, and each
Grantor agrees that it will at its expense and upon request of the Collateral
Agent promptly, assemble all or part of the Collateral as directed by the
Collateral Agent and make it available to the Collateral Agent at a place and
time to be designated by the Collateral Agent that is reasonably convenient to
both parties; (ii) occupy any premises owned or, to the extent lawful and
permitted, leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; provided that the Collateral Agent shall
provide the applicable Grantor with notice thereof prior to such occupancy;
(iii) require each Grantor to, and each Grantor agrees that it will at its
expense and upon the request of the Collateral Agent promptly, assign the entire
right, title, and interest of such Grantor in each of the Patents, Trademarks,
domain names and Copyrights to the Collateral Agent for the benefit of the
Secured Parties; (iv) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to such exercise; and (v) subject to the
mandatory requirements of applicable Legal Requirements and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Secured Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery.  The Collateral Agent shall be authorized at any such sale
of securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold.  Each such purchaser at
any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.

 

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or a portion thereof, will first be offered for sale at
such

 

22

--------------------------------------------------------------------------------


 

board or exchange.  Any such public sale shall be subject to applicable Gaming
Laws and shall be held at such time or times within ordinary business hours and
at such place or places as the Collateral Agent may fix and state in the notice
(if any) of such sale.  At any such sale, the Collateral, or a portion thereof,
to be sold may be sold in one lot as an entirety or in separate parcels, as the
Collateral Agent may determine.  The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with applicable Gaming Laws
and the terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Secured Obligations paid in full. 
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court appointed receiver, subject to applicable
Gaming Laws.  Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

 

The Collateral Agent shall exercise rights and remedies and sell the Collateral
under the Security Documents only at the direction of the holders of a majority
in the aggregate principal amount of the Secured Obligations outstanding at the
time of such action; provided that if the Collateral Agent shall not have
received appropriate instructions within 10 days of a request from the
applicable Secured Parties (or such shorter period as reasonably may be
specified in such request or as may be necessary under the circumstances), it
may, but shall be under no duty or obligation to take or refrain from taking
such action and the Collateral Agent shall have no liability to any Person for
such action or inaction.

 

SECTION 4.02.          Application of Proceeds.

 

(a)           Subject to the terms of the Intercreditor Agreement, the
Collateral Agent shall apply the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash, in the following order:

 

First, to pay incurred and unpaid reasonable, out-of-pocket fees and expenses of
the Collateral Agent and the Trustee under the Indenture, the Notes and the
Security Documents

 

23

--------------------------------------------------------------------------------


 

and of any Additional Pari Passu Agent under any Additional Pari Passu Debt
Documents;

 

Second, ratably to (x) the Trustee, based on the amount of Secured Obligations
then outstanding under the Indenture and the Notes, for application as provided
in the Indenture and (y) each Additional Pari Passu Agent, based on the amount
of Secured Obligations then outstanding under the Additional Pari Passu
Agreement pursuant to which it is acting as such, for application as provided in
such Additional Pari Passu Agreement;

 

Third, any balance of such Proceeds remaining after the Secured Obligations
shall have been paid in full, shall be paid over to the Issuer or to whomsoever
shall be lawfully entitled to receive the same.

 

If, despite the provisions of this Section 4.02(a), any Secured Party shall
receive any payment or other recovery in excess of its portion of payments on
account of the Secured Obligations to which it is then entitled in accordance
with this Section 4.02(a), such Secured Party shall hold such payment or
recovery in trust for the benefit of all Secured Parties for distribution in
accordance with this Section 4.02(a).

 

(b)           If, despite the provisions of this Agreement, any Secured Party
shall receive any payment or other recovery in excess of its portion of payments
on account of the Secured Obligations to which it is then entitled in accordance
with this Agreement, such Secured Party shall hold such payment or other
recovery in trust for the benefit of all Secured Parties hereunder for
distribution in accordance with this Section 4.02.

 

(c)           Notwithstanding the foregoing, in the event of any determination
by a court of competent jurisdiction with respect to any series of Permitted
Additional Pari Passu Obligations that (i) such series of Permitted Additional
Pari Passu Obligations is unenforceable under applicable law or is subordinated
to any other obligations (other than another series of Secured Obligations),
(ii) such series of Permitted Additional Pari Passu Obligations does not have an
enforceable security interest in any of the Collateral and/or (iii) any
intervening security interest exists securing any other obligations (other than
another series of Secured Obligations) on a basis ranking prior to the security
interest of such series of Permitted Additional Pari Passu Obligations but
junior to the security interest of any other series of Secured Obligations (any
such condition referred to in the foregoing clause (i), (ii) or (iii) with
respect to any series of Permitted Additional Pari Passu Obligations, an
“Impairment” of such series of Permitted Additional Pari Passu Obligations), the
results of such Impairment shall be borne solely by the holders of such series
of Permitted Additional Pari Passu Obligations, and the rights of the holders of
such series of Permitted Additional Pari Passu Obligations (including, without
limitation, the right to receive distributions in respect of such series of
Permitted Additional Pari Passu Obligations) set forth herein shall be modified
to the extent necessary so that the effects of such Impairment are borne solely
by the holders of such series of Permitted Additional Pari Passu Obligations
subject to such Impairment.  Notwithstanding the foregoing, with respect to any
Collateral for which a third party (other than a holder of another series of
Secured Obligations) has a Lien or security interest that is junior in priority
to the security interest of any series of Secured Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of the holder of any other series of Secured Obligations (such
third party, an “Intervening Creditor”), the value of any Collateral or proceeds
which are allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Collateral or proceeds to be distributed in respect of the
series of Secured Obligations with respect to which such Impairment exists.

 

24

--------------------------------------------------------------------------------


 

(d)           Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

(e)           In making the determinations and allocations required by this
Section 4.02, the Collateral Agent may conclusively rely upon information
supplied to or by (i) the Trustee as to amounts outstanding with respect to the
Notes Obligations and (ii) the applicable Additional Pari Passu Agent as to the
amounts outstanding with respect to Permitted Additional Pari Passu Obligations,
and the Collateral Agent shall have no liability to any of the Secured Parties
for actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied.  All distributions made by the
Collateral Agent pursuant to this Section 4.02 shall be (subject to any decree
of any court of competent jurisdiction) final (absent manifest error), and the
Collateral Agent shall have no duty to inquire as to the application by the
Collateral Agent of any amounts distributed to it.

 

SECTION 4.03.          Grant of License to Use Intellectual Property; Power of
Attorney.  For the exclusive purpose of enabling the Collateral Agent to
exercise rights and remedies under this Agreement only after such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and remedies
at any time after and during the continuance of an Event of Default, beginning
only at such time the Collateral Agent shall be lawfully entitled to exercise
such rights and remedies and not before, each Grantor hereby grants to the
Collateral Agent a non-exclusive, royalty-free, limited license (until the
termination or cure of the Event of Default) to use, license or, to the extent
permitted under the terms of the relevant license, sublicense any of the
Intellectual Property included in the Article 9 Collateral now owned or
hereafter acquired by such Grantor, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however, that all of the foregoing rights of the Collateral
Agent to operate such license, sublicense and other rights, shall expire
immediately upon the termination or cure of all Events of Default and shall be
exercised by the Collateral Agent solely during the continuance of an Event of
Default and nothing in this Section 4.03 shall require Grantors to grant any
license that is prohibited by any rule of law, statute or regulation, or is
prohibited by, or constitutes a breach or default under or results in the
termination of any contract, license, agreement, instrument or other document
evidencing, giving rise to or theretofore granted, to the extent permitted by
the Indenture and each Additional Pari Passu Agreement, with respect to such
property or otherwise unreasonably prejudices the value thereof to the relevant
Grantor; provided, further, that such licenses granted hereunder with respect to
Trademarks shall be subject to the maintenance of quality standards with respect
to the goods and services on which such Trademarks are used sufficient to
preserve the validity of such Trademarks.  Furthermore, each Grantor hereby
grants to the Collateral Agent an absolute power of attorney to sign, upon the
occurrence and during the continuance of any Event of Default, any document
which may be required by the USPTO or the USCO in order to effect an absolute
assignment of all right, title and interest in each registration and application
for a Patent, Trademark or Copyright, and to record the same.

 

25

--------------------------------------------------------------------------------


 

ARTICLE V

 

Miscellaneous

 

SECTION 5.01.          Notices.  All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 13.02 of the Indenture (whether or not then in effect) and
the comparable section of each Additional Pari Passu Agreement.  All
communications and notices hereunder to any Grantor other than the Issuer shall
be given to it in care of the Issuer as provided in Section 13.02 of the
Indenture (whether or not then in effect).

 

SECTION 5.02.          Waivers; Amendment.

 

(a)           No failure by the Collateral Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Notes Document or any Additional Pari Passu Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Notes Document and each Additional Pari Passu
Agreement, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Grantor or Grantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Indenture and the comparable
provision of each Additional Pari Passu Agreement.

 

SECTION 5.03.          Collateral Agent’s Fees and Expenses.

 

(a)           The parties hereto agree that the Collateral Agent and Trustee
shall be entitled to reimbursement of its expenses incurred hereunder and
indemnity for its actions in connection herewith as provided in the Indenture
and each Additional Pari Passu Agreement (in each case, whether or not then in
effect) and all rights, indemnities and protections granted to the Collateral
Agent or Trustee therein shall apply hereto mutatis mutandis.

 

(b)           Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Security Documents.  The
provisions of this Section 5.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Notes
Document or any Additional Pari Passu Document, the consummation of the
transactions contemplated hereby, the repayment of any of the Secured
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Notes Document or any Additional Pari Passu Document, or
any investigation made by or on behalf of the Collateral Agent or any other
Secured Party.  All amounts due under this Section 5.03 shall be payable
promptly upon written demand therefor.

 

SECTION 5.04.          Successors and Assigns.  Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 13.10
of the Indenture and the comparable provision of each Additional Pari Passu
Agreement.

 

26

--------------------------------------------------------------------------------


 

SECTION 5.05.          Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Grantors in the Notes Documents, the
Additional Pari Passu Documents and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Notes Document or any Additional Pari Passu Document shall be considered
to have been relied upon by the Secured Parties and shall survive the execution
and delivery of the Notes Documents, the Additional Pari Passu Documents and the
incurrence of any Secured Obligations, and shall continue in full force and
effect until the payment in full of all Secured Obligations (other than
contingent indemnification obligations).

 

SECTION 5.06.          Counterparts; Effectiveness; Successors and Assigns;
Several Agreement. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement and the other Notes Documents, and any separate
letter agreements with respect to fees payable to the Collateral Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement. This Agreement shall
become effective as to any Grantor when a counterpart hereof executed on behalf
of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Grantor and the Collateral Agent and
their respective successors and assigns permitted thereby, and shall inure to
the benefit of such Grantor, the Collateral Agent and the other Secured Parties
and their respective successors and assigns permitted thereby, except that no
Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the other Notes Documents or any Additional Pari Passu Document.  This Agreement
shall be construed as a separate agreement with respect to each Grantor and may
be amended, modified, supplemented, waived or released with respect to any
Grantor without the approval of any other Grantor and without affecting the
obligations of any other Grantor hereunder.

 

SECTION 5.07.          Severability.  If any provision of this Agreement or the
other Notes Documents or any Additional Pari Passu Document is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement, the other Notes Documents and the
Additional Pari Passu Documents shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 5.08.          [Reserved].

 

SECTION 5.09.          Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process.

 

(a)           The terms of Section 13.08 of the Indenture with respect to
governing law is incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.

 

(b)           SUBMISSION TO JURISDICTION.  EACH GRANTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR

 

27

--------------------------------------------------------------------------------


 

EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE COLLATERAL
AGENT, ANY OTHER SECURED PARTY, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATING HERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT
ANY RIGHT THAT THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY
GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION 5.09.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.09(d).

 

(e)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 5.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 5.10.          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

28

--------------------------------------------------------------------------------


 

SECTION 5.11.          Security Interest Absolute.  To the extent permitted by
applicable Legal Requirements, all rights of the Collateral Agent hereunder, the
Security Interest, the grant of a security interest in the Collateral and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Indenture, any
other Notes Document, any agreement with respect to any of the Secured
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Indenture, any other Notes
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Secured Obligations or (d) any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Secured Obligations or this Agreement.

 

SECTION 5.12.          Intercreditor Agreement Governs.  Notwithstanding
anything herein to the contrary, (i) the liens and security interests granted to
the Collateral Agent pursuant to this Agreement are expressly subject to the
Intercreditor Agreement, if then in effect, and (ii) the exercise of any right
or remedy by the Collateral Agent hereunder is subject to the limitations and
provisions of the Intercreditor Agreement, if then in effect.  In the event of
any conflict between the terms of the Intercreditor Agreement, if then in
effect, and the terms of this Agreement, the terms of the Intercreditor
Agreement, if then in effect, shall govern.

 

SECTION 5.13.          Termination or Release.

 

(a)           This Agreement, the Security Interest and all other security
interests granted hereby shall automatically terminate with respect to all
Secured Obligations when all Secured Obligations have been paid in full (other
than contingent indemnification obligations) and there has been a termination of
any commitments under any Additional Pari Passu Agreement.

 

(b)           The Liens securing the Notes Obligations will be released, in
whole or in part, as provided in Section 12.02 of the Indenture.  The Liens
securing Additional Pari Passu Obligations will be released, in whole or in
part, as provide in the Additional Pari Passu Agreement governing such
obligations.

 

(c)           In connection with any termination or release pursuant to
paragraph (a) or (b) of this Section 5.13, the Collateral Agent shall execute
and deliver to any Grantor, at such Grantor’s expense, all documents and take
all such further actions that such Grantor shall reasonably request to evidence
such termination or release, in each case in accordance with the terms of
Section 12.02 of the Indenture and the comparable provision of each Additional
Pari Passu Agreement.  Any execution and delivery of documents pursuant to this
Section 5.13 shall be without recourse to or warranty by the Collateral Agent.

 

SECTION 5.14.          Additional Guarantors.  Each Subsidiary (other than an
Excluded Subsidiary) of the Issuer that is required to enter into this Agreement
as a Grantor pursuant to Section 4.18 of the Indenture or any comparable
provision of any Additional Pari Passu Agreement shall, and any Subsidiary of
the Issuer may, execute and deliver a Security Agreement Supplement and a
Perfection Certificate and thereupon such Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein.  The execution and delivery of any such instrument shall not require the
consent of any other Grantor hereunder.  The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

 

29

--------------------------------------------------------------------------------


 

SECTION 5.15.          Collateral Agent Appointed Attorney-in-Fact.  Each
Grantor hereby appoints the Collateral Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that may be necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest.  Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
Issuer of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent; (h) to make, settle and adjust claims in respect of
Article 9 Collateral under policies of insurance, including endorsing the name
of any Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance, making all determinations and decisions
with respect thereto and obtaining or maintaining the policies of insurance
required by Section 12.11 of the Indenture or any comparable provision of any
Additional Pari Passu Agreement or paying any premium in whole or in part
relating thereto; and (i) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby.  Anything in this Section 5.15 to the contrary notwithstanding, the
Collateral Agent agrees that it will not exercise any rights under the power of
attorney provided for in this Section 5.15 unless an Event of Default shall have
occurred and be continuing and if the Collateral Agent is so directed.  The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein.  No Secured Party shall be liable in the absence of its own bad
faith, gross negligence or willful misconduct, as determined by a final judgment
of a court of competent jurisdiction.  All sums disbursed by the Collateral
Agent in connection with this paragraph, including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, as
provided in this Agreement, the Indenture  and any Additional Pari Passu
Agreement promptly upon written demand therefor by the Grantors to the
Collateral Agent and shall be additional Secured Obligations secured hereby.

 

SECTION 5.16.          General Authority of the Collateral Agent.  By acceptance
of the benefits of this Agreement and any other Security Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Security Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Security
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take

 

30

--------------------------------------------------------------------------------


 

any action to enforce any provisions of this Agreement or any other Security
Document against any Grantor, to exercise any remedy hereunder or thereunder or
to give any consents or approvals hereunder or thereunder except as expressly
provided in this Agreement or any other Security Document and (d) to agree to be
bound by the terms of this Agreement and any other Security Documents.

 

SECTION 5.17.          Reasonable Care.  The Collateral Agent is required to
exercise reasonable care in the custody and preservation of any of the
Collateral in its possession; provided that the Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any of the
Collateral, if such Collateral is accorded treatment substantially similar to
that which the Collateral Agent accords its own property.

 

SECTION 5.18.          Deeds of Trust.  In the event that any of the Collateral
hereunder is also subject to a valid and enforceable Lien under the terms of a
Deed of Trust and the terms thereof are inconsistent with the terms of this
Agreement, then with respect to such Collateral, the terms of such Deed of Trust
shall control in the case of Fixtures and real estate leases, letting and
licenses of, and contracts and agreements relating to the lease of, real
property, and the terms of this Agreement shall control in the case of all other
Collateral.

 

SECTION 5.19.          Reinstatement.  This Security Agreement shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Collateral Agent or any other Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Issuer or any other Grantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Issuer or any other Grantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

SECTION 5.20.          Rights of the Collateral Agent.

 

(a)           With respect to the Collateral Agent’s duties under this Agreement
or any of the other Security Documents, the Collateral Agent may act through its
attorneys, accountants, experts, agents and such other professionals as the
Collateral Agent deems necessary, advisable or appropriate and shall not be
responsible for the misconduct or negligence of any attorney, accountant,
expert, agent or other such professional appointed with due care.

 

(b)           The Collateral Agent shall not be deemed to have actual,
constructive, direct or indirect notice or knowledge of the occurrence of any
Event of Default unless and until a Responsible Officer of the Collateral Agent
shall have received a notice of Event of Default or a notice from the Grantor or
the Secured Parties to the Collateral Agent in its capacity as Collateral Agent
indicating that an Event of Default has occurred.  The Collateral Agent shall
have no obligation either prior to or after receiving such notice to inquire
whether an Event of Default has, in fact, occurred and shall be entitled to rely
conclusively, and shall be fully protected in so relying, on any notice so
furnished to it.

 

(c)           Whenever reference is made in this Agreement or any other Security
Document to any action by, consent, designation, specification, requirement or
approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by
the Collateral Agent or to any election, decision, opinion, acceptance, use of
judgment, expression of satisfaction or other exercise of discretion, rights or
remedies to be made (or not to be made) by the Collateral Agent, it is
understood that in all cases the Collateral Agent shall be fully justified in
failing or refusing to take any such action under this Agreement if it shall not
have received such advice or concurrence of the requisite percentage of Holders
or Secured Parties (acting in accordance with the

 

31

--------------------------------------------------------------------------------


 

Indenture and each Additional Pari Passu Agreement then in effect and this
Agreement), as it deems appropriate.  This provision is intended solely for the
benefit of the Collateral Agent and its successors and permitted assigns and is
not intended to and will not entitle the other parties hereto to any defense,
claim or counterclaim, or confer any rights or benefits on any party hereto.

 

(d)           The Collateral Agent shall be responsible only for the performance
of such duties as are expressly set forth herein and no implied covenants,
functions or responsibilities shall be read into this Agreement or otherwise
exist against Collateral Agent.  The Collateral Agent shall not be responsible
for any action taken or not taken by it under this Agreement or with respect to
any Security Documents at the request or direction of any Secured Party.

 

(e)           Notwithstanding anything to the contrary herein, the following
provisions shall govern the Collateral Agent’s rights, powers, obligations and
duties under this Security Agreement:

 

(i)            Notwithstanding anything herein to the contrary, in no event
shall the Collateral Agent have any obligation to inquire or investigate as to
the correctness, veracity, or content of any instruction pursuant to any other
Security Document.  In no event shall the Collateral Agent have any liability in
respect of any such instruction received by it and relied on with respect to any
action or omission taken pursuant thereto.

 

(ii)           Neither the Collateral Agent nor any of its experts, officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it under or
in connection with this Agreement or any of the Security Documents (except for
its gross negligence or willful misconduct), or (ii) responsible in any manner
for any recitals, statements, representations or warranties (other than its own
recitals, statements, representations or warranties) made in this Agreement or
any of the other Security Documents or in any certificate, report, statement or
other document referred to or provided for in, or received by the Collateral
Agent under or in connection with, this Agreement or any of the Security
Documents or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any of the Security Documents or for any
failure of the Grantors or any other Person to perform their obligations
hereunder and thereunder.  The Collateral Agent shall not be under any
obligation to any Person to ascertain or to inquire as to (i) the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any of the Security Documents  or to inspect the properties, books
or records of the Grantors, (ii) whether or not any representation or warranty
made by any Person in connection with this Agreement or any Security Documents
is true, (iii) the performance by any Person of its obligations under this
Agreement or any of the Security Documents or (iv) the breach of or default by
any Person of its obligations under this Agreement or any of the Security
Documents.

 

(iii)          The Collateral Agent shall not be bound to (i) account to any
Person for any sum or the profit element of any sum received for its own
account; (ii) disclose to any other Person any information relating to the
Person if such disclosure would, or might, constitute a breach of any law or
regulation or be otherwise actionable at the suit of any Person; (iii) be under
any fiduciary duties or obligations other than those for which express provision
is made in this Agreement or in any of the other Security Documents to which it
is a party; or (iv) be required to take any action that it believes, based on
advice of counsel, is in conflict with any applicable law, this Agreement or any
of the other Security Documents, or any order of any court or administrative
agency;

 

32

--------------------------------------------------------------------------------


 

(iv)          The Collateral Agent shall not be liable or responsible for any
loss or diminution in the value of any of the Collateral, by reason of the act
or omission of any carrier, forwarding agency or other agent or bailee selected
by the Collateral Agent in good faith, except to the extent of the Collateral
Agent’s gross negligence or willful misconduct.

 

(v)           The Collateral Agent shall not be responsible for, nor incur any
liability with respect to, (i) the existence, genuineness or value of any of the
Collateral or for the validity, perfection, priority or enforceability of the
security interest in any of the Collateral, whether impaired by operation of law
or by reason of any action or omission to act on its part under this Agreement
or any of the other Note Documents, except to the extent such action or omission
constitutes gross negligence or willful misconduct on the part of the Collateral
Agent, (ii) the validity or sufficiency of the Collateral or any agreement or
assignment contained therein, (iii) the validity of the title of the Grantors to
the Collateral, (iv) insuring the Collateral or (v) the payment of taxes,
charges or assessments upon the Collateral or otherwise as to the maintenance of
the Collateral.

 

(vi)          Notwithstanding anything in this Agreement or any of the Security
Documents to the contrary, (i) in no event shall the Collateral Agent or any
officer, director, employee, representative or agent of the Collateral Agent be
liable under or in connection with this Agreement or any of the Security
Documents for indirect, special, incidental, punitive or consequential losses or
damages of any kind whatsoever, including but not limited to lost profits or
loss of opportunity, whether or not foreseeable, even if the Collateral Agent
has been advised of the possibility thereof and regardless of the form of action
in which such damages are sought; and (ii) the Collateral Agent shall be
afforded all of the rights, powers, immunities and indemnities set forth in this
Agreement in all of the other Security Documents to which it is a signatory as
if such rights, powers, immunities and indemnities were specifically set out in
each such Security Documents.  In no event shall the Collateral Agent be
obligated to invest any amounts received by it hereunder.

 

(vii)         The Collateral Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any of the other Security
Documents (i) if such action would, in the reasonable opinion of the Collateral
Agent (which may be based on the opinion of legal counsel), be contrary to
applicable law or any of the Security Documents or any other agreement referred
to herein or therein, (ii) if such action is not provided for in this Agreement
or any of the other Security Documents or the Intercreditor Agreement, the
Indenture or any Additional Pari Passu Agreement to which the Collateral Agent
is a party, (iii) if, in connection with the taking of any such action hereunder
or under any of the Security Documents that would constitute an exercise of
remedies hereunder or under any of the Security Documents it shall not first be
indemnified to its satisfaction by the Holders against any and all risk of
nonpayment, liability and expense that may be incurred by it, its agents or its
counsel by reason of taking or continuing to take any such action, or (iv) if,
notwithstanding anything to the contrary contained in this Agreement, in
connection with the taking of any such action that would constitute a payment
due under any agreement or document, it shall not first have received from the
Holders or the Grantors funds equal to the amount payable. The Collateral Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any of the other Security Documents in accordance with a
request of the requisite percentage of Holders or Secured Parties, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the other Holders, Secured Parties and the Trustee.

 

33

--------------------------------------------------------------------------------


 

(viii)        The Collateral Agent shall not be deemed to have actual,
constructive, direct or indirect knowledge or notice of the occurrence of any
Default unless and until a Responsible Officer of the Collateral Agent has
received a written notice or a certificate from the Grantors stating that a
Default has occurred.  The Collateral Agent shall have no obligation whatsoever
either prior to or after receiving such notice or certificate to inquire whether
a Default has in fact occurred and shall be entitled to rely conclusively, and
shall be fully protected in so relying, on any notice or certificate so
furnished to it.  No provision of this Agreement, the Intercreditor Agreement or
any of the Security Documents shall require the Collateral Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties under this Agreement, any of the other Security Documents
or the exercise of any of its rights or powers, if it shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability including an advance of moneys necessary to perform work
or to take the action requested is not reasonably assured to it, the Collateral
Agent may decline to act unless it receives indemnity satisfactory to it in its
sole discretion, including an advance of moneys necessary to take the action
requested. The Collateral Agent shall be under no obligation or duty to take any
action under this Agreement or any of the other Security Documents or otherwise
if taking such action (i) would subject the Collateral Agent to a tax in any
jurisdiction where it is not then subject to a tax or (ii) would require the
Collateral Agent to qualify to do business in any jurisdiction where it is not
then so qualified.

 

(ix)          Any corporation into which the Collateral Agent may be merged, or
with which it may be consolidated, or any corporation resulting from any merger
or consolidation to which the Collateral Agent shall be a party, shall become a
Collateral Agent under this Agreement without the execution or filing of any
paper or any further act on the part of the parties hereto except for written
notice to the other parties hereto.

 

(x)           The Collateral Agent may resign as Collateral Agent at any time
upon at least 60 day’s written notice to the Holders, Trustee and the Grantors
(which may be extended up to 90 days upon reasonable request by the Grantors)
and may be removed at any time with or without cause by the holders of a
majority in the aggregate principal amount of the outstanding Secured
Obligations, with any such resignation or removal to become effective only upon
the appointment of a successor Collateral Agent under this Section.  If the
Collateral Agent shall provide notice of its resignation or be removed as
Collateral Agent, then the holders of a majority in the aggregate principal
amount of the outstanding Secured Obligations or the Issuer may (and if no such
successor shall have been appointed within 45 days of the Collateral Agent’s
date of notice of resignation or removal, the Collateral Agent  or the Issuer
may) appoint a successor Collateral Agent which successor agent shall, in the
case of any appointment by the Collateral Agent, be reasonably acceptable to the
holders of a majority in the aggregate principal amount of the outstanding
Secured Obligations or shall satisfy the requirements of Section 7.10 of the
Indenture, and the former Collateral Agent’s rights, powers and duties as
Collateral Agent shall be terminated, without any other or further act or deed
on the part of such former Collateral Agent (except that the resigning
Collateral Agent shall deliver all Collateral then in its possession to the
successor Collateral Agent and shall execute and deliver to the successor
Collateral Agent such instruments of assignment and transfer and other similar
documents as such successor Collateral Agent shall deem necessary or advisable
(at the joint and several expense of the Grantors).  After any retiring
Collateral Agent’s resignation or removal hereunder as Collateral Agent, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Collateral Agent.  In the event that a
successor Collateral Agent is not appointed within the time period specified in
this Section following the provision of a notice of resignation or removal

 

34

--------------------------------------------------------------------------------


 

of the Collateral Agent, the Collateral Agent, the Issuer or any other Secured
Party representing at least 10% of the principal amount of the Secured
Obligations may petition a court of competent jurisdiction for the appointment
of a successor Collateral Agent (at the joint and several expense of the
Grantors).  Upon providing its notice of resignation as provided herein, the
Collateral Agent shall have no obligation with respect to, or liability for
failure to, seek or obtain gaming licenses, seek or obtain gaming regulatory
approvals, or comply with gaming commission conditions.  In the event that the
Collateral Agent is required to acquire title to an asset, or take any
managerial action of any kind in regard thereto, in order to perform any
obligation under any Security Document, which in the Collateral Agent’s sole
determination may cause the Collateral Agent to incur potential liability under
any environmental law, the Collateral Agent reserves the right, instead of
taking such action, to resign as Collateral Agent.

 

(xi)          Neither Collateral Agent nor any of its officers, directors,
employees, agents or attorneys-in-fact has made any representations or
warranties to it (except as expressly provided herein) and no act by the
Collateral Agent hereafter taken, including any review of the Grantors, shall be
deemed to constitute any representation or warranty by the Collateral Agent to
any Secured Party. Each Secured Party will, independently and without reliance
upon the Collateral Agent or any other Secured Party, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Grantors.  Except for notices,
reports and other documents expressly required to be furnished to the Collateral
Agent hereunder, the Collateral Agent shall not have any duty or responsibility
to provide any Secured Party with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Grantors which may come into the possession of the
Collateral Agent or any of its officers, directors, employees, agents or
attorneys-in-fact.

 

(xii)         In the event that the Collateral Agent is requested to acquire
title to an asset for any reason, or take any managerial action of any kind in
regard thereto, which in the Collateral Agent’s sole discretion may cause the
Collateral Agent to be considered an “owner or operator” under any environmental
laws or otherwise cause the Collateral Agent to incur, or be exposed to, any
environmental liability or any liability under any other federal, state or local
law, the Collateral Agent reserves the right to not follow such direction, to
resign as Collateral Agent or to arrange for the transfer of the title or
control of the asset to a court appointed receiver.  The Collateral Agent shall
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Agent’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.  Neither the Trustee nor the Collateral Agent
shall be responsible for any loss incurred by the Collateral Agent’s refusal to
take actions to acquire title or other actions that may result in it being
considered an “owner or operator”.

 

(xiii)        The Issuer shall indemnify the Collateral Agent (which for
purposes of this Section shall include its officers, directors, stockholders,
employees and agents) against any and all claims, damage, losses, liabilities or
expenses incurred by it arising out of or in connection with the acceptance or
administration of its duties under this Agreement, including the costs and
expenses of enforcing this Agreement against the Issuer (including this Section)
and defending itself against any claim (whether asserted by the Issuer or any
Holder or any other Person) or liability

 

35

--------------------------------------------------------------------------------


 

in connection with the exercise or performance of any of its powers or duties
hereunder except to the extent any such loss, claim, damage, liability or
expense has been determined in a final non-appealable decision of a court of
competent jurisdiction to have been caused by its own gross negligence or
willful misconduct.  The Collateral Agent shall notify the Issuer promptly of
any claim of which a Responsible Officer has received written notice for which
it may seek indemnity.  Failure by the Collateral Agent to so notify the Issuer
shall not relieve the Issuer of their obligations hereunder.  The Issuer shall
defend the claim and the Collateral Agent shall cooperate in the defense.  The
Collateral Agent may have separate counsel and the Issuer shall pay the
reasonable fees and expenses of such counsel only if the defendants in any such
action include both the Issuer and the Collateral Agent and the Collateral Agent
shall have reasonably concluded that a conflict may arise between the positions
of the Issuer and the Collateral Agent in conducting the defense of any such
action or that there may be legal defenses available to it which are different
from or additional to those available to the Issuer.  The Issuer need not pay
for any settlement made without its consent, which consent shall not be
unreasonably withheld. The obligations of the Issuer under this Section shall
survive the satisfaction and discharge or termination for any reason of the
Indenture or the resignation or removal of the Collateral Agent.

 

(xiv)        In addition, and without prejudice to the rights provided to the
Collateral Agent under any of the provisions of this Agreement, when the
Collateral Agent incurs expenses or renders services after an Event of Default
occurs, the expenses and the compensation for the services (including the
reasonable fees and expenses of its agents and counsel) are intended to
constitute expenses of administration under any Bankruptcy Code.

 

(xv)         In connection with any actions taken pursuant to this Agreement,
the Indenture or the Security Documents, the Collateral Agent shall also be
entitled to all rights, protections and immunities granted to it under the
Indenture. In the event of any conflict relating to such rights, protections or
immunities, the terms of this Agreement shall govern.

 

SECTION 5.21.          Permitted Additional Pari Passu Obligations.

 

(a)           On or after the Merger Date, the Issuer may from time to time
designate additional obligations as Permitted Additional Pari Passu Obligations
by delivering to the Collateral Agent, the Trustee and each Additional Pari
Passu Agent (a) an officer’s certificate signed by the chief financial officer
of the Issuer (i) identifying the obligations so designated and the aggregate
principal amount or face amount thereof, stating that such obligations are
designated as “Permitted Additional Pari Passu Obligations” for purposes of the
Indenture and for purposes hereof and certifying that such designation does not
violate the terms of the Indenture and each then extant Additional Pari Passu
Agreement (upon which the Collateral Agent may conclusively and exclusively
rely), (ii) representing that such designation complies with the terms of the
Indenture and each then extant Additional Pari Passu Agreement and
(iii) specifying the name and address of the Additional Pari Passu Agent for
such obligations (if other than the Trustee) and (b) except in the case of
Additional Notes, a fully executed Additional Pari Passu Joinder Agreement (in
the form attached as Exhibit VI hereto).

 

(b)           Each Additional Pari Passu Agent agrees that upon the satisfaction
of all conditions set forth in Section 5.21(a), the Collateral Agent shall act
as agent under this Agreement for the Additional Pari Passu Agent and the
holders of such Permitted Additional Pari Passu Obligations and as collateral
agent for the benefit of all Secured Parties, including without limitation, any
Secured Parties that hold any such Permitted Additional Pari Passu Obligations,
and each Additional Pari Passu Agent agrees

 

36

--------------------------------------------------------------------------------


 

to the appointment, and acceptance of the appointment, of the Collateral Agent
for the Additional Pari Passu Agent and the holders of such Permitted Additional
Pari Passu Obligations as set forth in each Additional Pari Passu Joinder
Agreement and agrees, on behalf of itself and each Secured Party it represents,
to be bound by this Agreement, the other Security Documents and the
Intercreditor Agreement.  Notwithstanding the delivery of the Additional Pari
Passu Joinder Agreement set forth above, the Collateral Agent shall not be
obligated to act as Collateral Agent for any New Secured Parties (as such term
is defined in Exhibit VI hereto) whatsoever or to execute any document
whatsoever (including any agency agreement) if in the sole judgment of the
Collateral Agent doing so would impose, purport to impose or might reasonably be
expected to impose upon the Collateral Agent any obligation or liability for
which the Collateral Agent is not in its sole discretion fully protected. In no
event shall the Collateral Agent be subject to any document that it has not
executed.  The Additional Pari Passu Joinder Agreement shall not be effective
until it has been accepted in writing by the Collateral Agent.  For the
avoidance of doubt, the rights, privileges, protections, immunities and benefits
given to the Collateral Agent hereunder and as set forth in the Indenture,
including, without limitation, its right to be indemnified prior to taking
action, shall survive the satisfaction, discharge or termination of the
Indenture or earlier termination, resignation or removal of the Trustee, in such
capacity, with respect to the holders of the Permitted Additional Pari Passu
Obligations to the extent the Security Documents remain in force thereafter.

 

SECTION 5.22.          U.S.A. Patriot Act.

 

The parties hereto acknowledge that in accordance with Section 326 of the U.S.A.
Patriot Act, the Trustee and Collateral Agent, like all financial institutions
and in order to help fight the funding of terrorism and money laundering, is
required to obtain, verify, and record information that identifies each person
or legal entity that establishes a relationship or opens an account with the
Trustee or Collateral Agent.  The parties to the Indenture agree that they will
provide the Trustee and Collateral Agent with such information as they may
request in order for the Trustee and Collateral Agent to satisfy the
requirements of the U.S.A. Patriot Act.

 

[Signatures on following page]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

GLOBAL CASH ACCESS, INC., as Issuer and a Grantor

 

 

 

 

 

By:

/s/ Randy L.Taylor

 

 

Name:

Randy L.Taylor

 

 

Title:

Executive Vice President, Chief
Financial officer and Treasurer

 

 

 

 

 

 

 

GLOBAL CASH ACCESS HOLDINGS, INC., as a Grantor

 

 

 

 

 

By:

/s/ Randy L.Taylor

 

 

Name:

Randy L.Taylor

 

 

Title:

Executive Vice President, Chief
Financial officer and Treasurer

 

 

 

 

 

 

 

CENTRAL CREDIT, LLC, as a Grantor

 

 

 

 

 

By:

/s/ Ram V. Chary

 

 

Name:

Ram V. Chary

 

 

Title:

Manager

 

 

 

 

 

 

 

GCA MTL, LLC, as a Grantor

 

 

 

 

 

 

By:

/s/ Ram V. Chary

 

 

Name:

Ram V. Chary

 

 

Title:

Chief Executive Officer

 

 

NEWAVE, INC., as a Grantor

 

 

 

 

By:

/s/ Randy L.Taylor

 

 

Name:

Randy L.Taylor

 

 

Title:

Treasurer, Director

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

 

 

MULTIMEDIA GAMES HOLDING COMPANY, INC., as a Grantor

 

 

 

 

 

 

 

By:

/s/ Randy L.Taylor

 

 

Name:

Randy L.Taylor

 

 

Title:

Executive Vice President, Chief
Financial officer and Treasurer

 

 

 

 

MULTIMEDIA GAMES, INC., as a Grantor

 

 

 

 

 

 

 

By:

/s/ Randy L.Taylor

 

 

Name:

Randy L.Taylor

 

 

Title:

Executive Vice President, Chief
Financial officer and Treasurer

 

 

 

 

MGAM TECHNOLOGIES, LLC, as a Grantor

 

 

 

 

By:

/s/ Randy L.Taylor

 

 

Name:

Randy L.Taylor

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Collateral Agent

 

 

 

 

By:

Deutsche Bank National Trust Company

 

 

 

 

 

 

 

By:

/s/ Rodney Gaughan

 

 

Name:

Rodney Gaughan

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Robert S. Peschler

 

 

Name:

Robert S. Peschler

 

 

Title:

Vice President

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Pledged Equity

 

Pledgor

 

Pledged Interest

 

 

 

 

 

 

 

 

 

 

Pledged Debt

 

SCH I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Commercial Tort Claims

 

SCH II-1

--------------------------------------------------------------------------------


 

EXHIBIT I TO THE
SECURITY AGREEMENT

 

SUPPLEMENT NO.           dated as of [          ] (this “Supplement”), to the
Security Agreement (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) dated as of
December 19, 2014 among GLOBAL CASH ACCESS, INC. (the “Issuer”), the other
Grantors from time to time party thereto and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Collateral Agent for the Secured Parties.

 

A.            Reference is made to that certain Indenture dated as of
December 19, 2014, among Movie Escrow, Inc., as issuer, and Deutsche Bank Trust
Company Americas, as Trustee and Collateral Agent, as supplemented by the
supplemental indenture, dated as of December 19, 2014 (as amended, waived,
supplemented or otherwise modified from time to time, the “Indenture”), among
the Issuer, Global Cash Access Holdings, Inc., the guarantors from time to time
party thereto and the Trustee.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement, and if
not defined therein, the Indenture.

 

C.            Section 5.14 of the Security Agreement provides that additional
Restricted Subsidiaries of the Issuer may become Grantors under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement.  The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Indenture
to become a Grantor under the Security Agreement.

 

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 5.14 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Secured Obligations does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Subsidiary’s right, title and interest in and to the Collateral (as
defined in the Security Agreement) of the New Subsidiary whether now existing or
hereafter acquired.  Each reference to a “Grantor” in the Security Agreement
shall be deemed to include the New Subsidiary.  The Security Agreement is hereby
incorporated herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Collateral Agent
for the benefit of the Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Laws and by general
principles of equity.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Supplement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as

 

EXHIBIT I-1

--------------------------------------------------------------------------------


 

delivery of a manually executed counterpart of this Supplement. This Supplement
shall become effective when the Collateral Agent shall have received a
counterpart of this Supplement that bears the signature of the New Subsidiary,
and the Collateral Agent has executed a counterpart hereof.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary, (b) set forth under its signature
hereto is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office,
(c) Schedule I attached hereto sets forth a true and complete list, with respect
to the New Subsidiary, of (i) all the Capital Stock owned by the New Subsidiary
in any Person and the percentage of the issued and outstanding units of each
class of the Capital Stock of the issuer thereof represented by the Pledged
Equity owned by the New Subsidiary and (ii) all the Pledged Debt owned by the
New Subsidiary and (d) Schedule I attached hereto sets forth, as of the date
hereof, each Commercial Tort Claim in respect of which a complaint or
counterclaim has been filed by the New Subsidiary seeking damages in an amount
of $1,000,000 or more.  Schedule I shall be incorporated into, and after the
date hereof be deemed part of, the Perfection Certificate.

 

SECTION 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 7.  If any provision of this Supplement is held to be illegal, invalid
or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Supplement s shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Security Agreement.

 

SECTION 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with the execution and delivery
of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Collateral Agent.

 

[Signatures on following page]

 

EXHIBIT I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Jurisdiction of Formation:

 

Address of Chief Executive Office:

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT I-3

--------------------------------------------------------------------------------


 

SCHEDULE I
TO SUPPLEMENTAL NO     TO THE
SECURITY AGREEMENT

 

LOCATION OF COLLATERAL

 

Description

 

Location

 

 

 

 

 

 

 

 

 

 

EQUITY INTERESTS

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Capital Stock

 

Percentage of
Capital Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMMERCIAL TORT CLAIMS

 

SCHEDULE I-1

--------------------------------------------------------------------------------


 

Exhibit II

 

FORM OF
PATENT SECURITY AGREEMENT
(SHORT-FORM)

 

PATENT SECURITY AGREEMENT, dated as of [      ] (this “Agreement”) among GLOBAL
CASH ACCESS, INC., a Delaware corporation located at [   ] (the “Issuer”), the
other Grantors identified herein and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Collateral Agent for the Secured Parties.

 

Reference is made to that certain Security Agreement dated as of December 19,
2014 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), among the Issuer, the
other Grantors identified therein and who from time to time become a party
thereto and the Collateral Agent.  The Secured Parties’ agreements in respect of
extensions of credit to the Issuer are set forth in the Indenture dated as of
December 19, 2014, among Movie Escrow, Inc., as issuer, and Deutsche Bank Trust
Company Americas, as Trustee and Collateral Agent, as supplemented by the
supplemental indenture, dated as of December 19, 2014 (as amended, waived,
supplemented or otherwise modified from time to time, the “Indenture”), among
the Issuer, Global Cash Access Holdings, Inc., the guarantors from time to time
party thereto and the Trustee.  The Guarantors are affiliates of the Issuer,
will derive substantial benefits from the execution, delivery and performance of
the obligations under the Indenture, and the undersigned Grantors are therefore
willing to enter into this agreement.  Accordingly, the parties hereto agree as
follows:

 

Section 1.  Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement.  The
rules of construction specified in Article 1 of the Indenture also apply to this
Agreement.

 

Section 2.  Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of the Secured Obligations, including
the Note Guarantees, each Grantor, pursuant to and in accordance with the
Security Agreement, did and hereby does pledge to the Collateral Agent for the
benefit of the Secured Parties, and did and hereby does grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in, all right, title and interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Patent Collateral”):

 

All patents of the United States, all registrations and recordings thereof, and
all applications for patents of the United States, and all reissues,
re-examinations, continuations, divisions, continuations-in-part, renewals or
extensions thereof, owned by the Grantors including those listed on Schedule I
hereto, and the inventions or improvements disclosed or claimed therein.

 

Section 3.  Termination.  This Patent Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Secured Obligations and any Lien arising therefrom shall be
automatically released upon termination of the Security Agreement or release of
such Grantor’s obligations thereunder.  The Collateral Agent shall, in
connection with any termination

 

EXHIBIT II-1

--------------------------------------------------------------------------------


 

or release herein or under the Security Agreement, execute and deliver, at the
sole expense of the Grantors, to any Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Patent Collateral
acquired under this Agreement.  Additionally, upon such satisfactory performance
or payment, the Collateral Agent shall reasonably cooperate, at the sole expense
of the Grantors, with any efforts made by a Grantor to make of record or
otherwise confirm such satisfaction including, but not limited to, the release
and/or termination of this Agreement and any security interest in, to or under
the Patent Collateral.

 

Section 4.  Supplement to the Security Agreement.  The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement.  Each Grantor hereby acknowledges and affirms that
the rights and remedies of the Collateral Agent with respect to the Patent
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

 

Section 5.  Governing Law.  The terms of Section 13.08 of the Indenture with
respect to governing law are incorporated herein by reference, mutatis mutandis,
and the parties hereto agree to such terms.

 

Section 6.  Intercreditor Agreement Governs.  Notwithstanding anything herein to
the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement, if then in effect, and (ii) the exercise of any right or remedy by
the Collateral Agent hereunder is subject to the limitations and provisions of
the Intercreditor Agreement, if then in effect.  In the event of any conflict
between the terms of the Intercreditor Agreement, if then in effect, and the
terms of this Agreement, the terms of the Intercreditor Agreement, if then in
effect, shall govern.

 

[Signatures on following page]

 

EXHIBIT II-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

GLOBAL CASH ACCESS, INC., as Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[GRANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Patent Security Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

Short Particulars of U.S. Patent Collateral

 

--------------------------------------------------------------------------------


 

Exhibit III

 

FORM OF
TRADEMARK SECURITY AGREEMENT
(SHORT-FORM)

 

TRADEMARK SECURITY AGREEMENT, dated as of [      ] (this “Agreement”) among
GLOBAL CASH ACCESS, INC., a Delaware corporation located at [   ] (the
“Issuer”), the other Grantors identified herein and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Collateral Agent for the Secured Parties.

 

Reference is made to that certain Security Agreement dated as of December 19,
2014 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), among the Issuer, the
other Grantors identified therein and who from time to time become a party
thereto and the Collateral Agent.  The Secured Parties’ agreements in respect of
extensions of credit to the Issuer are set forth in the Indenture dated as of
December 19, 2014, among Movie Escrow, Inc., as issuer, and Deutsche Bank Trust
Company Americas, as Trustee and Collateral Agent, as supplemented by the
supplemental indenture, dated as of December 19, 2014 (as amended, waived,
supplemented or otherwise modified from time to time, the “Indenture”), among
the Issuer, Global Cash Access Holdings, Inc., the guarantors from time to time
party thereto and the Trustee.  The Guarantors are affiliates of the Issuer,
will derive substantial benefits from the execution, delivery and performance of
the obligations under the Indenture, and the undersigned Grantors are therefore
willing to enter into this agreement.  Accordingly, the parties hereto agree as
follows:

 

Section 1.  Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement.  The
rules of construction specified in Article 1 of the Indenture also apply to this
Agreement.

 

Section 2.  Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of the Secured Obligations, including
the Note Guarantees, each Grantor, pursuant to and in accordance with the
Security Agreement, did and hereby does pledge to the Collateral Agent for the
benefit of the Secured Parties, and did and hereby does grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in, all right, title and interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Trademark Collateral”):

 

(a) all trademarks, service marks, trade names, corporate names, trade dress,
logos, designs, fictitious business names, other source or business identifiers
protected under the laws of the United States or any state or political
subdivision thereof, all registrations and recordings thereof, all registration
and recording applications filed in connection therewith in the USPTO, and all
renewals thereof, as well as any unregistered trademarks and service marks used
by a Grantor, including those listed on Schedule I hereto, and (b) all goodwill
connected with the use thereof and symbolized thereby; provided that the grant
of security interest shall not include any “intent-to-use” trademark
applications prior to the filing and acceptance of a “Statement of Use” pursuant
to Section 1(d) of the Lanham

 

EXHIBIT III-1

--------------------------------------------------------------------------------


 

Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act
with respect thereto.

 

Section 3.  Termination.  This Trademark Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Secured Obligations and any Lien arising therefrom shall be
automatically released upon termination of the Security Agreement or release of
such Grantor’s obligations thereunder.  The Collateral Agent shall, in
connection with any termination or release herein or under the Security
Agreement, execute and deliver, at the sole expense of the Grantors, to any
Grantor as such Grantor may request, an instrument in writing releasing the
security interest in the Trademark Collateral acquired under this Agreement. 
Additionally, upon such satisfactory performance or payment, the Collateral
Agent shall reasonably cooperate, at the sole expense of the Grantors, with any
efforts made by a Grantor to make of record or otherwise confirm such
satisfaction including, but not limited to, the release and/or termination of
this Agreement and any security interest in, to or under the Trademark
Collateral.

 

Section 4.  Supplement to the Security Agreement.  The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement.  Each Grantor hereby acknowledges and affirms that
the rights and remedies of the Collateral Agent with respect to the Trademark
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

 

Section 5.  Governing Law.  The terms of Section 13.08 of the Indenture with
respect to governing law are incorporated herein by reference, mutatis mutandis,
and the parties hereto agree to such terms.

 

Section 6.  Intercreditor Agreement Governs.  Notwithstanding anything herein to
the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement, if then in effect, and (ii) the exercise of any right or remedy by
the Collateral Agent hereunder is subject to the limitations and provisions of
the Intercreditor Agreement, if then in effect.  In the event of any conflict
between the terms of the Intercreditor Agreement, if then in effect, and the
terms of this Agreement, the terms of the Intercreditor Agreement, if then in
effect, shall govern.

 

[Signatures on following page]

 

EXHIBIT III-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

GLOBAL CASH ACCESS, INC., as Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[GRANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Trademark Security Agreement

 

--------------------------------------------------------------------------------


 

Schedule I to
Trademark Security Agreement Supplement

 

UNITED STATES Trademarks, Service Marks and Trademark Applications

 

Grantor

 

Trademark or Service
Mark

 

Date Granted

 

Registration No. and
Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grantor

 

Trademark or Service
Mark Application

 

Date Filed

 

Application No. and
Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit IV

 

FORM OF
COPYRIGHT SECURITY AGREEMENT
(SHORT-FORM)

 

COPYRIGHT SECURITY AGREEMENT, dated as of [      ] (this “Agreement”) among
GLOBAL CASH ACCESS, INC., a Delaware corporation located at [  ] (the “Issuer”),
the other Grantors identified herein and DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent for the Secured Parties.

 

Reference is made to that certain Security Agreement dated as of December 19,
2014 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), among the Issuer, the
other Grantors identified therein and who from time to time become a party
thereto and the Collateral Agent.  The Secured Parties’ agreements in respect of
extensions of credit to the Issuer are set forth in the Indenture dated as of
December 19, 2014, among Movie Escrow, Inc., as issuer, and Deutsche Bank Trust
Company Americas, as Trustee and Collateral Agent, as supplemented by the
supplemental indenture, dated as of December 19, 2014 (as amended, waived,
supplemented or otherwise modified from time to time, the “Indenture”), among
the Issuer, Global Cash Access Holdings, Inc., the guarantors from time to time
party thereto and the Trustee.  The Guarantors are affiliates of the Issuer,
will derive substantial benefits from the execution, delivery and performance of
the obligations under the Indenture, and the undersigned Grantors are therefore
willing to enter into this agreement.  Accordingly, the parties hereto agree as
follows:

 

Section 1.  Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement.  The
rules of construction specified in Article 1 of the Indenture also apply to this
Agreement.

 

Section 2.  Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of the Secured Obligations, including
the Note Guarantees, each Grantor, pursuant to and in accordance with the
Security Agreement, did and hereby does pledge to the Collateral Agent for the
benefit of the Secured Parties, and did and hereby does grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in, all right, title and interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Copyright Collateral”):

 

(a) all copyright rights in any work owned by the Grantor subject to and under
the copyright laws of the United States, whether as author, assignee,
transferee, exclusive licensee or otherwise, and (b) all registrations and
applications for registration of any such copyright in the United States,
including registrations, recordings, supplemental registrations and pending
applications for registration in the USCO, including those listed on Schedule I
hereto.

 

Section 3.  Termination.  This Copyright Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Secured Obligations and any Lien arising therefrom shall be
automatically released upon termination of the Security Agreement or

 

EXHIBIT IV-1

--------------------------------------------------------------------------------


 

release of such Grantor’s obligations thereunder.  The Collateral Agent shall,
in connection with any termination or release herein or under the Security
Agreement, execute and deliver, at the sole expense of the Grantors, to any
Grantor as such Grantor may request, an instrument in writing releasing the
security interest in the Copyright Collateral acquired under this Agreement. 
Additionally, upon such satisfactory performance or payment, the Collateral
Agent shall reasonably cooperate, at the sole expense of the Grantors, with any
efforts made by a Grantor to make of record or otherwise confirm such
satisfaction including, but not limited to, the release and/or termination of
this Agreement and any security interest in, to or under the Copyright
Collateral.

 

Section 4.  Supplement to the Security Agreement.  The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement.  Each Grantor hereby acknowledges and affirms that
the rights and remedies of the Collateral Agent with respect to the Copyright
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

 

Section 5.  Governing Law.  The terms of Section 13.08 of the Indenture with
respect to governing law are incorporated herein by reference, mutatis mutandis,
and the parties hereto agree to such terms.

 

Section 6.  Intercreditor Agreement Governs.  Notwithstanding anything herein to
the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement, if then in effect, and (ii) the exercise of any right or remedy by
the Collateral Agent hereunder is subject to the limitations and provisions of
the Intercreditor Agreement, if then in effect.  In the event of any conflict
between the terms of the Intercreditor Agreement, if then in effect, and the
terms of this Agreement, the terms of the Intercreditor Agreement, if then in
effect, shall govern.

 

[Signatures on following page]

 

EXHIBIT IV-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

GLOBAL CASH ACCESS, INC., as Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[GRANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Copyright Security Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

Short Particulars of U.S. Copyright Collateral

 

--------------------------------------------------------------------------------


 

Exhibit V

 

FORM OF

ESCROW AGREEMENT

 

This Escrow Agreement (“Agreement”), is made and entered as of the [•] day of
[   ], [   ], by and among [       ], as collateral agent for the Secured
Parties (as defined in the Bank Security Agreement referred to below) (together
with its successors and assigns in such capacity, the “Bank Collateral Agent”),
DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent for the Secured
Parties (as defined in the Notes Security Agreement referred to below) (together
with its successors and assigns in such capacity, the “Notes Collateral Agent”
and, together with the Bank Collateral Agent, the “Collateral Agents”), [GLOBAL
CASH ACCESS, INC., a Delaware corporation (the “Pledgor”)](1), and [         ]
(“Escrow Agent”).

 

Reference is made to (i) Section 2.07 of the Security Agreement dated as of
December 19, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Bank Security Agreement”), by and
among the Pledgor, the other grantors party thereto and the Bank Collateral
Agent, (ii) Section 2.07 of the Security Agreement dated as of December 19, 2014
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Notes Security Agreement”), by and among the Pledgor,
the other grantors party thereto and the Notes Collateral Agent and (iii) the
Intercreditor Agreement dated as of December 19, 2014 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among the Bank Collateral Agent, the Notes
Collateral Agent and each additional agent from time to time party thereto. 
Unless otherwise noted, capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Bank Security
Agreement, the Notes Security Agreement or the Intercreditor Agreement, as
applicable.

 

RECITALS

 

WHEREAS, pursuant to the terms of the Bank Security Agreement and the Notes
Security Agreement (collectively, the “Security Agreements”), the Pledgor is
granting, and any future Grantor may grant, a collateral security interest in
the Nevada Gaming Pledged Equity;

 

WHEREAS, pursuant to requirements of the Nevada Gaming Commission applicable to
Equity Interests held by the Pledgor in entities that are licensed or registered
with the Nevada Gaming Commission, the Nevada Gaming Pledged Equity must be
retained in escrow in the State of Nevada subject to the further requirements of
the Nevada Gaming Commission and in accordance with the applicable provisions of
the Nevada Gaming Control Act and the regulations adopted thereunder; and

 

WHEREAS, Escrow Agent is willing and able to serve as an escrow holder for such
purposes, subject to the terms and conditions of this Agreement,

 

IT IS THEREFORE AGREED:

 

--------------------------------------------------------------------------------

(1)  Update to include any other Grantors holding Nevada Gaming Pledged Equity.

 

EXHIBIT V-1

--------------------------------------------------------------------------------


 

1.             This Agreement is not intended to modify or amend the Security
Agreements but only to direct the activities of Escrow Agent during the
operation of the escrow.  The Pledgor and the Bank Collateral Agent confirm that
the copy of the Bank Security Agreement attached hereto as Exhibit 1 is a true
and correct copy of the agreement to be executed and delivered by Pledgor and
the Bank Collateral Agent concurrently with the execution and delivery of this
Agreement and that there are no amendments or other documents or agreements
thereto that may affect Escrow Agent’s duties and responsibilities hereunder. 
The Pledgor and the Notes Collateral Agent confirm that the copy of the Notes
Security Agreement attached hereto as Exhibit 2 is a true and correct copy of
the agreement to be executed and delivered by Pledgor and the Notes Collateral
Agent concurrently with the execution and delivery of this Agreement and that
there are no amendments or other documents or agreements thereto that may affect
Escrow Agent’s duties and responsibilities hereunder.  Escrow Agent has examined
the Security Agreements and is empowered to perform such acts as are set forth
in the Security Agreements.

 

2.             On the date hereof, the Pledgor agrees to deliver to Escrow Agent
the following share certificates (copies of which are attached hereto as
Exhibit 3 to this Agreement) which constitute all of the Nevada Gaming Pledged
Equity as of the date hereof:

 

Company Name

 

Share Certificate No.

 

No. of Shares

[  ]

 

[  ]

 

[  ]

[  ]

 

[  ]

 

[  ]

[  ]

 

[  ]

 

[  ]

 

3.             Escrow Agent agrees to retain the Nevada Gaming Pledged Equity in
a safe and secure fashion in its offices at [  ], Nevada [  ] (the “Collateral
Location”), subject to the terms and conditions of this Agreement and the
Security Agreements.  The Pledgor shall notify the Nevada Gaming Commission of
the initial Collateral Location.  The Escrow Agent agrees (a) to provide the
Pledgor and each Collateral Agent with thirty (30) days prior written notice of
any anticipated or intended change of the Collateral Location during the term
hereof (whether such change is made at the request of the Controlling Agent (as
defined below) or otherwise), (b) not to move the certificates representing the
Nevada Gaming Pledged Equity to a new Collateral Location until the Pledgor
notifies the Escrow Agent that the Nevada Gaming Commission has been notified by
the Pledgor of such new location (and, where required, such Nevada Gaming
Commission have approved the new location) and in any event only on the
instructions of the Controlling Agent (or if required by court order) to do so,
and (c) to make the certificates representing the Nevada Gaming Pledged Equity
available for inspection by agents or employees of the Nevada Gaming Commission
or any applicable gaming authorities immediately upon request during normal
business hours.

 

4.             Pledgor and Bank Collateral Agent each consent to these
arrangements and agree that Escrow Agent shall serve in such capacity subject to
the terms and conditions of this Agreement and the Bank Security Agreement. 
Pledgor and Notes Collateral Agent each consent to these arrangements and agree
that Escrow Agent shall serve in such capacity subject to the terms and
conditions of this Agreement and the Notes Security Agreement.

 

5.             Any action requested of Escrow Agent shall be made in writing by
the Controlling Agent (each such requested action an “Escrow Instruction”) with
a copy of any such Escrow Instruction sent to the other Collateral Agent as
provided in the Security Agreements for notices.  Subject to the foregoing,
Escrow Agent is authorized to accept and rely on facsimile machine transmitted
instructions from any party hereto.  The Escrow Agent shall act in accordance
with such Escrow Instruction.  The determination

 

EXHIBIT V-2

--------------------------------------------------------------------------------


 

as to when a party shall have received any Escrow Instruction or a copy of an
Escrow Instruction shall be determined in accordance with the determination of
receipt of notices under the Security Agreements.  Subject to paragraph 6 below,
the Escrow Agent agrees that it shall accept instructions or directions with
respect to the Nevada Gaming Pledged Equity from the Controlling Agent, and
shall disregard any instructions or directions from the Pledgor or its
respective affiliates; provided, however, that the Controlling Agent shall
forward to the Pledgor a copy of any such instructions or directions given by
the Controlling Agent to the Escrow Agent within five (5) Business Days of its
delivery thereof; provided, further however, that the failure to forward such
instructions or directions to the Pledgor shall not affect the Escrow Agent’s
right and obligation to comply with such instructions or directions from the
Controlling Agent.  As used in this Agreement, the term “Controlling Agent”
means the Bank Collateral Agent until such time as the Escrow Agent has received
written notice from the Bank Collateral Agent stating in substance that
henceforth the Notes Collateral Agent will be Controlling Agent (a “Change
Notice”), at which time the Notes Collateral Agent will replace the Bank
Collateral Agent as Controlling Agent.

 

6.             If Escrow Agent receives written objection to any Escrow
Instruction, Escrow Agent shall promptly confirm with such other Collateral
Agent that it has received a copy of such objection and, if the Collateral
Agents fail to resolve or compromise the conflicting claims as to the applicable
Escrow Instruction within ten (10) days after receipt of such objection by the
other, non-objecting Collateral Agent, Escrow Agent, of its own initiative or at
the request of either Collateral Agent, may upon notice to and compliance with
any requirements of the Nevada Gaming Board deposit the Nevada Gaming Pledge
Equity held in the escrow account with Eighth Judicial District Court for the
State of Nevada for decision with respect to the requested action until the
conflict is resolved.

 

7.             Upon delivery of the certificates representing the Nevada Gaming
Pledged Equity to the Escrow Agent, the security interest of each Collateral
Agent in such certificates shall be perfected under Article 8 and Article 9 of
the Uniform Commercial Code as in effect in the State of Nevada.  Upon delivery
or transfer of the Nevada Gaming Pledged Equity into the District Court, Escrow
Agent shall have no further liability to either party with respect to the escrow
Nevada Gaming Pledged Equity.

 

8.             Escrow Agent shall have no responsibilities to Pledgor and
Collateral Agents except as specifically provided in this Agreement or any
Escrow Instructions and shall not be responsible for the performance of Pledgor
or any Collateral Agent of any obligation set forth in the Security Agreements. 
Escrow Agent shall have no responsibility to determine whether the Nevada Gaming
Pledged Equity should be delivered to the Pledgor or the Controlling Agent under
the terms of the Security Agreements but shall rely only on the written
instructions of the parties or, if applicable, the order of any court having
jurisdiction over the matter.  No implied duties or responsibilities of Escrow
Agent shall be read into the Escrow Instructions.  Pledgor shall indemnify,
defend, and hold Escrow Agent harmless from and against any and all liability,
cost, and expense (including reasonable attorney’s fees and costs) and including
specifically but without limitation any legal or other expenses with respect to
any action for interpleader or similar action by Escrow Agent, arising out of or
in any way connected with the performance by Escrow Agent under the provisions
of this Agreement or any Escrow Instructions, excepting any liability, cost or
expense arising out of the negligence or willful misconduct of Escrow Agent. 
Escrow Agent shall be under no obligation to institute or defend any action,
suit, or legal proceeding in connection herewith.  The indemnifications provided
herein shall survive termination of this Agreement.  Escrow Agent may consult
with its counsel with respect to Escrow Agent’s performance under the provisions
of these Escrow Instructions, and Escrow Agent shall not be liable for any
action taken or omitted to be taken by it in accordance with advice of such
counsel, excepting any liability, cost or expense arising out of the bad faith,
negligence or willful misconduct of Escrow Agent.

 

EXHIBIT V-3

--------------------------------------------------------------------------------


 

9.             Escrow Agent may resign and discharge itself of the obligations
created hereby by sending written notice thereof to Pledgor and Collateral
Agents not less than twenty (20) days prior to the date in which such notice
specifies as the date upon which Escrow Agent’s resignation shall take effect. 
Pledgor and the Controlling Agent provided that if the Notes Collateral Agent is
the Controlling Agent at the time, then the Pledgor and the requisite percentage
of Holders or Secured Parties (acting in accordance with the Indenture and each
Additional Pari Passu Agreement then in effect and the Notes Security Agreement)
shall work in good faith to reach agreement on the appointment of, and to
appoint, a successor escrow agent by the effective time of any resignation of
the Escrow Agent.  Should such successor escrow agent not be so appointed by the
effective time of the Escrow Agent’s resignation, a successor escrow agent shall
be appointed by a court of competent jurisdiction upon the petition of Escrow
Agent.  Any successor escrow agent appointed hereunder shall execute,
acknowledge, and deliver to Escrow Agent, Pledgor and Collateral Agents a
written instrument accepting such appointment and thereupon such successor
escrow agent, without further action on its part, shall become substituted in
the place and stead of Escrow Agent hereunder.  Escrow Agent, upon being paid in
full all sums due to it hereunder (including without limitation all reasonable
legal and other expenses incurred by Escrow Agent in connection with the
petition to appoint the successor escrow agent), shall immediately transfer to
the successor agent all monies, notices, and other documents held by Escrow
Agent hereunder against the receipt of such escrow agent therefor and shall
thereupon be fully released and discharged from any further liability and/or
responsibility hereunder.

 

10.          These Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada and the regulations
of the Nevada Gaming Commission.  As to Escrow Agent, this Agreement and any
Escrow Instructions constitute the entire agreements among the parties
pertaining to the subject matter hereof and supersede all prior and
contemporaneous instructions and undertakings of the parties in connection
herewith; it being understood that the foregoing shall not alter, amend, modify
or affect the continued validity of the Security Agreements and the agreements
contemplated therein and thereby.  All of the terms, covenants, conditions, and
provisions of this Agreement and any Escrow Instructions shall inure to the
benefit of the parties hereto and to their respective heirs, legatees, devisees,
personal representatives, executors, administrators, successors, and permitted
assigns.  No failure or delay on the part of a party hereto in exercising any
right, power, or remedy afforded it hereunder may be, or may deemed to be, a
waiver thereof; nor may any single or partial exercise of any right, power, or
remedy preclude any other or further exercise of any right, power, or remedy. 
The invalidity of any provisions hereof shall in no way affect the validity of
any other provision hereof.

 

11.          These Escrow Instructions may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

12.          Escrow Agent shall be paid by the Pledgor an administrative fee of
[·](2) Dollars ($[·]) per year, payable in advance, for services rendered
pursuant to this Agreement.  The expenses and fees of Escrow Agent in
maintaining this escrow shall be paid by Pledgor.

 

--------------------------------------------------------------------------------

(2)  Escrow Agent to provide.

 

EXHIBIT V-4

--------------------------------------------------------------------------------


 

13.          Notices

 

(a)           Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows:

 

if to the Pledgor at:

 

Global Cash Access, Inc.
7250 S. Tenaya Way, Suite 100
Las Vegas, Nevada 89113

Telecopier No.:  (702) 262-5039
Attention:  General Counsel

 

if to the Bank Collateral Agent at:

 

[      ]

[      ]

[      ]

[      ]

Attention:  [      ]

Email:  [      ]

 

if to the Notes Collateral Agent at:

 

Deutsche Bank Trust Company Americas

Trust & Agency Services

60 Wall Street, 16th Floor

Mail Stop: NYC60-1630

New York, New York 10005

Attn:  Corporates Team Deal Manager — Global Cash Access, Inc.

Fax:  732-578-4635

 

With a copy to:

 

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company

Trust & Agency Services

100 Plaza One, Mailstop JCY03-0699

Jersey City, New Jersey 07311

Attn:  Corporates Team Deal Manager — Global Cash Access, Inc.

Fax:  732-578-4635

 

if to the Escrow Agent at:

 

[      ]

[      ]

[      ]

Attention:  [      ]

Facsimile:  [      ]

 

EXHIBIT V-5

--------------------------------------------------------------------------------


 

Telephone:  [      ]

Email:  [      ]

 

14.          The Escrow Agent may terminate this Agreement upon thirty (30) days
prior written notice to the Collateral Agents and the Pledgor.  Both Collateral
Agents acting together or the Notes Collateral Agent acting as Controlling Agent
may terminate this Agreement upon thirty (30) days prior written notice to the
Escrow Agent, the Pledgor and the Nevada Gaming Commission of the change in the
Collateral Location. This Agreement may be terminated immediately upon written
notice to the Escrow Agent and the Pledgor from both Collateral Agents acting
together or the Notes Collateral Agent acting as Controlling Agent, on
termination or release of the security interest(s) of all terminating Collateral
Agents in the Nevada Gaming Pledged Equity; provided that any notice from any
terminating Collateral Agent must contain such Collateral Agent’s
acknowledgement of the termination or release of its security interest in the
Nevada Gaming Pledged Equity.  Upon termination hereof, if the Escrow Agent has
not previously released the certificates representing the Nevada Gaming Pledged
Equity in accordance with this Agreement, the Escrow Agent shall deliver such
certificates to such person(s) as shall be designated in writing by the
Controlling Agent or by order of any court of competent jurisdiction and this
Agreement shall continue in full force and effect until such time. 
Notwithstanding the foregoing, so long as the entity whose equity interests
constitute any part of the Nevada Gaming Pledged Equity is licensed by or
registered with the Nevada gaming authorities, the certificates representing
such Nevada Gaming Pledged Equity may not be surrendered by the Escrow Agent to
any party other than the Pledgor (to the extent permitted by the Controlling
Agent) or a successor custodian in Nevada designated by the Controlling Agent
(with thirty (30) days prior written notice to the Pledgor) without the prior
approval of the Nevada Gaming Commission.

 

15.          This Agreement shall not be modified except by an instrument in
writing signed by the parties hereto. From time to time, at the request and
expense of the requesting party, each party agrees to and shall execute and
deliver such further instruments and take such other action as the requesting
party may reasonably request in order to effectuate the transactions set forth
herein.

 

16.          This Agreement shall be governed by, and shall be construed and
enforced in accordance with, the laws of the State of Nevada applicable to
contracts made and performed in such state.

 

17.          Notwithstanding any provision to the contrary contained herein, the
terms of this Agreement are subject to the terms of the Intercreditor
Agreement.  In the event of any conflict between the terms of this Agreement and
the Intercreditor Agreement, the terms of the Intercreditor Agreement shall
govern.

 

[Signatures on following page]

 

EXHIBIT V-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

GLOBAL CASH ACCESS, INC., as Pledgor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[       ], as Bank Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Notes Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[       ], as Escrow Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Escrow Agreement

 

--------------------------------------------------------------------------------


 

Exhibit VI

 

FORM OF

ADDITIONAL PARI PASSU JOINDER AGREEMENT

 

The undersigned is the agent for Persons wishing to become “Secured Parties”
(the “New Secured Parties”) under the Security Agreement, dated as of
December 19, 2014 (as amended and/or supplemented, the “Security Agreement”
(terms used without definition herein have the meanings assigned to such terms
by the Security Agreement)) among Global Cash Access, Inc., the other Grantors
party thereto and Deutsche Bank Trust Company Americas, as Collateral Agent (the
“Agent”) and the other Security Documents.

 

In consideration of the foregoing, the undersigned hereby:

 

(i)            represents that the Additional Pari Passu Agent has been
authorized by the New Secured Parties to become a party to the Security
Agreement and the other Security Documents on behalf of the New Secured Parties
under that [DESCRIBE OPERATIVE AGREEMENT AND NEW SECURED OBLIGATIONS] (the “New
Secured Obligations”) and to act as the Additional Pari Passu Agent for the New
Secured Parties hereunder;

 

(ii)           acknowledges that the New Secured Parties have received a copy of
the Security Agreement and the other Security Documents (including the
Intercreditor Agreement);

 

(iii)          irrevocably appoints and authorizes the Agent to take such action
as agent on its behalf and to exercise such powers under the Security Agreement
and the other Security Documents (including the Intercreditor Agreement) as are
delegated to the Agent by the terms thereof, together with all such powers as
are reasonably incidental thereto; and

 

(iv)          accepts and acknowledges the terms of the Security Agreement
applicable to it and the New Secured Parties and agrees to serve as Additional
Pari Passu Agent for the New Secured Parties with respect to the New Secured
Obligations and agrees on its own behalf and on behalf of the New Secured
Parties to be bound by the terms of the Security Agreement and the other
Security Documents (including the Intercreditor Agreement) with all the rights
and obligations of a Secured Party thereunder and bound by all the provisions
thereof as fully as if it had been parties to the Security Documents and the
Intercreditor Agreement on the dates thereof.

 

The name and address of the representative for purposes of Section 5.01 of the
Security Agreement are as follows:

 

[name and address of Additional Pari Passu Agent]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Additional Pari Passu
Joinder Agreement to be duly executed by its authorized officer as of the      
day of          , 20  .

 

 

[NAME]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ACKNOWLEDGED:

 

The Collateral Agent hereby acknowledges its acceptance of this Additional Pari
Passu Joinder Agreement,

 

Deutsche Bank Trust Company Americas,

not in its individual capacity but solely as Collateral Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit VII

 

FORM OF

PERFECTION CERTIFICATE

 

[Attached]

 

--------------------------------------------------------------------------------